 

STOCK AND MEMBERSHIP INTEREST EXCHANGE AGREEMENT

 

This Stock and Membership Interest Exchange Agreement (this “Agreement”) is made
as of October 31, 2014 by CoConnect, Inc., a Nevada corporation (“Buyer”), Fritz
Knipschildt, a resident of the State of Connecticut (the “Founder”) and Marshall
Brook Capital Corporation LLC, a Delaware limited liability company (“MBCC”).

 

Recitals

 

A. The Founder and MBCC (collectively, “Sellers” and individually, a “Seller”)
desire to sell, and Buyer desires to purchase, all issued and outstanding
membership interests of every class and type (the “HOK Interests”) of House of
Knipschildt, LLC, a Connecticut limited liability company (the “Company”), for
the consideration and on the terms set forth in this Agreement.

 

B. It is the intent of the parties hereto that the transactions contemplated
hereby be structured so as to qualify as a tax free exchange under subchapter C
of the International Revenue Code of 1986, as amended (the “Code”), and the
provisions of this Agreement will be interpreted in a manner consistent with
this intent.

 

C. The Company desires to sell shares of Buyer Common Stock in a private
placement for aggregate net proceeds to the Company of not less than $900,000
(the “Private Placement”) to accredited investors pursuant to one or more
subscription or purchase agreements (collectively, the “Purchase Agreement”).

 

The parties, intending to be legally bound, agree as follows:

 

ARTICLE I.

DEFINITIONS AND USAGE

 

Section 1.01 Definitions. For purposes of this Agreement, the following terms
have the meanings specified or referred to in this Section 1.01:

 

“Acquired Companies”—the Company and its Subsidiaries, collectively, and
“Acquired Company” means any one of the Acquired Companies.

 

“Adjoining Property”—as defined in Section 3.19(e).

 

“Agreement”—as defined in the first paragraph of this Agreement.

 

“Annual Financial Statements” –as defined in Section 3.04.

 

“Applicable Contract”—any Contract (a) under which any Acquired Company has or
could acquire any rights, (b) under which any Acquired Company has or could
become subject to any obligation or liability, or (c) by which any Acquired
Company or any assets owned or used by it is or could become bound.

 

“Balance Sheet Date”—as defined in Section 3.04.

 

“Board Appointees”—as defined in Section 7.04(a).

 

“Breach”—any breach of, or any inaccuracy in, any representation or warranty or
breach of, or failure to perform or comply with, any covenant or obligation in
or of the Contract in question, or any event that with the passing of time or
the giving of notice, or both, would constitute such a breach, inaccuracy, or
failure.

 

1

 

 

“Business Day”—any day other than (a) Saturday or Sunday or (b) any other day on
which national banks in Los Angeles, California are generally permitted or
required to be closed.

 

“Buyer”—as defined in the first paragraph of this Agreement.

 

“Buyer Balance Sheet”—as defined in Section 4.07(a).

 

“Buyer Balance Sheet Date”—as defined in Section 4.07(a).

 

“Buyer Common Stock”—as defined in Section 2.02.

 

“Buyer Financial Information”—as defined in Section 4.07(b).

 

“Buyer Group”—as defined in Section 5.01.

 

“Buyer Indemnified Persons”—as defined in Section 11.02.

 

“Buyer’s Closing Documents”— each document to be executed or delivered by Buyer
at the Closing.

 

“Cleanup”—all actions to clean up, remove, treat, or in any other way address
the presence, Release, or Threat of Release of any Hazardous Material whether or
not any expense incurred in connection with such action constitutes a capital
expenditure.

 

“Closing”—as defined in Section 2.03.

 

“Closing Date”—the date on which the Closing occurs.

 

“COBRA”—as defined in Section 3.13(d).

 

“Code”—as defined in Recital B.

 

“Commission” means the U.S. Securities Exchange Commission.

 

“Company”—as defined in the Recitals of this Agreement.

 

“Consent”—any approval, consent, ratification, waiver, or other authorization.

 

“Contemplated Transactions”—the transactions contemplated by this Agreement.

 

“Contract”—any agreement, contract, lease, consensual obligation, promise,
commitment, or undertaking (whether written or oral and whether express or
implied), whether or not legally binding.

 

“Copyrights”—as defined in Section 3.22(a)(iii).

 

“Disclosure Schedules” means (a) with respect to the Sellers, any of the
Schedules referred to in Article III, and (b) with respect to the Buyer, any of
the Schedules referred to in Article IV.

 

“Eligible Market” means the Over-the-Counter Bulletin Board.

 

2

 

 

“Employee Plan”—as defined in Section 3.13(a).

 

“Encumbrance”—any charge, claim, community or other marital property interest,
condition, equitable interest, lien, option, pledge, security interest,
mortgage, right of way, easement, encroachment, servitude, right of first
option, right of first refusal, or similar restriction, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

 

“End Date”—as defined in Section 10.01(d).

 

“Environment”—soil, land surface and subsurface strata, surface waters
(including navigable and nonnavigable inland and ocean waters), groundwaters,
drinking water supply, stream sediments, ambient air (indoor air), plant and
animal life, and any other environmental medium or natural resource.

 

“Environmental, Health, and Safety Liability”—any Loss, obligation, or other
responsibility resulting from or arising under an Environmental Law or an
Occupational Safety and Health Law.

 

“Environmental Law”—any Legal Requirement that provides for or relates to: (a)
advising appropriate authorities, employees, or the public with respect to the
use of any Hazardous Material, the Release or Threat of Release of Hazardous
Material, violation of discharge or emission limits or other prohibitions, or
any Hazardous Activity or any activity, such as resource extraction or
construction, that could have a significant effect on the Environment; (b)
preventing or reducing to acceptable levels the Release of Hazardous Material
into the Environment; (c) reducing the quantities, or minimizing or controlling
the hazardous characteristics, of Hazardous Material that are generated; (d)
assuring that products are designed, formulated, packaged, and used so that they
do not present an unreasonable risk to human health or the Environment when used
or disposed of; (e) protecting the Environment; (f) reducing the risks involved
in the transportation of Hazardous Material; (g) the cleanup of Hazardous
Material that has been Released, preventing its Release, or addressing the
Threat of Release, or paying the costs of such actions; or (h) making a Person
compensate any other Person for damage done to its health or property or the
Environment or permitting self-appointed representatives of the public interest
to recover for injuries done to public assets or resources.

 

“Equity Security”—in respect of any Person, (a) any capital stock or similar
security, (b) any security convertible into or exchangeable for any security
described in clause (a), (c) any option, warrant, or other right to purchase or
otherwise acquire any security described in clauses (a), (b), or (c), and (d)
any “equity security” within the meaning of the Exchange Act.

 

“ERISA”—the Employee Retirement Income Security Act of 1974.

 

“Exchange Act”—the Securities Exchange Act of 1934.

 

“Exchange Shares”—as defined in Section 2.02.

 

“Facilities”—any real property owned or operated or formerly owned or operated
by any Acquired Company and any buildings, plants, structures, or equipment
(including motor vehicles, tank cars, and rolling stock) owned or operated or
formerly owned or operated by any Acquired Company.

 

“Founder”—as defined in the first paragraph of this Agreement.

 

“Financial Statements”—as defined in Section 3.04.

 

“GAAP”—generally accepted accounting principles in the United States.

 

3

 

 

“Governmental Authorization”—any (a) Consent, license, registration, or permit
issued, granted, given, or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement; or (b) right under
any Contract with any Governmental Body.

 

“Governmental Body”—any: (a) nation, state, county, city, town, borough,
village, district, or other jurisdiction; (b) federal, state, local, municipal,
foreign, multinational, or other government; (c) governmental or
quasi-governmental authority of any nature (including any agency, branch,
department, board, commission, court, tribunal, or other entity exercising
governmental or quasi-governmental powers); (d) body exercising, or entitled or
purporting to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power, whether local, national, or
international; or (e) official of any of the foregoing.

 

“Hazardous Activity”—the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use of Hazardous Material and any other
act, business, operation, or activity that increases the danger, or poses a risk
of harm, to the Environment.

 

“Hazardous Material”—any substance, material, or waste that is or will
foreseeably be regulated by any Governmental Body, including any material,
substance, or waste that is defined or classified as a “hazardous waste,”
“hazardous material,” “hazardous substance,” “extremely hazardous waste,”
“pollutant,” “restricted hazardous waste,” “contaminant,” “toxic waste,”
“pollutant,” or “toxic substance” under any provision of Environmental Law,
including petroleum, petroleum products, asbestos, presumed asbestos-containing
material or asbestos-containing material, urea formaldehyde, or polychlorinated
biphenyls.

 

“HOK Interests”—as defined in the Recitals of this Agreement.

 

“Indemnified Person”—as defined in Section 11.07(a).

 

“Indemnifying Person”—as defined in Section 11.07(a).

 

“Independent Accountants”—as defined in Section 2.06(d).

 

“Information Statement” means the information statement pursuant to Rule 14f-1
promulgated under the Exchange Act regarding a change in the majority of
directors of Buyer, together with any amendments or supplements thereof.

 

“Intellectual Property Assets”—as defined in Section 3.22(a).

 

“Invention Disclosures”—as defined in Section 3.22(c)(i).

 

“IRS”—the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.

 

“Knowledge”—

 

(a) An individual will be deemed to have Knowledge of a particular fact or other
matter if that individual is actually aware of that fact or matter.

 

(b) A Person (other than an individual) or an Acquired Company will be deemed to
have Knowledge of a particular fact or other matter if any individual who is
serving, or who has at any time served, as a director, officer, partner,
manager, executor, or trustee of that Person (or in any similar capacity) has,
or at any time had, Knowledge of that fact or other matter (as set forth in
clause (a) above).

 

4

 

 

(c) An Acquired Company will be deemed to have Knowledge of a particular fact or
others matter if Fritz Knipschildt is actually aware of that fact or matter.

 

“Knowledge of the Founder”—Knowledge of the Founder or any Acquired Company.

 

“Leased Real Property”—as defined in Section 3.06(b).

 

“Legal Requirement”—any constitution, law, ordinance, principle of common law,
code, rule, regulation, statute, act, treaty, or order of general applicability
of any Governmental Body, including rules and regulations promulgated
thereunder.

 

“Loss”—any cost, loss, liability, obligation, claim, cause of action, damage,
deficiency, expense (including costs of investigation and defense and reasonable
attorneys’ fees and expenses), fine, penalty, judgment, award or assessment.

 

“Major Suppliers”—as defined in Section 3.26.

 

“Major Customers”—as defined in Section 3.26

 

“Marks”—as defined in Section 3.22(a)(i).

 

“MBCC”—as defined in the first paragraph of this Agreement.

 

“MBCC Note”—as defined in Section 2.04(c)(i).

 

“MBCC Security Agreement”—as defined in Section 2.04(c)(ii).

 

“Material Adverse Change”—with respect to an Acquired Company, any event,
change, development, or occurrence that, individually or together with any other
event, change, development, or occurrence, is materially adverse to its
business, condition (financial or otherwise) or assets, but shall not include
any event, occurrence, fact, condition or change, directly or indirectly,
arising out of or attributable to: (i) any changes, conditions or effects in the
United States or foreign economics or securities or financial markets in
general; (ii) changes, conditions or effects that affect the industries in which
the Acquired Company Operates; (iii) any change, effect or circumstance
resulting from an action required or permitted by this Agreement; (iv) the
effect of any changes in applicable Laws or accounting rules, including GAAP;
(v) any change, effect or circumstance resulting from the announcement of this
Agreement; or (vi) conditions caused by acts of terrorism of war (whether or not
declared) or any natural or man-made disaster or acts of God.

 

“Material Consents”—as defined in Section 8.04.

 

“Net Names”—as defined in Section 3.22(a)(vii).

 

“Occupational Safety and Health Law”—any Legal Requirement designed to promote
safe and healthful working conditions and to reduce occupational safety and
health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to promote safe and
healthful working conditions.

 

5

 

 

“Order”—any order, injunction, judgment, decree, ruling, assessment, or
arbitration award of any Governmental Body or arbitrator.

 

“Ordinary Course of Business”—an action taken by a Person will be deemed to have
been taken in the Ordinary Course of Business only if that action: (a) is
consistent in nature, scope, and magnitude with the past practices of such
Person and is taken in the ordinary course of the normal, day-to-day operations
of such Person; and (b) does not require authorization by the board of directors
of such Person (or by any Person or group of Persons exercising similar
authority) and does not require any other separate or special authorization of
any nature.

 

“Organizational Documents”—(a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) the certificate of formation and limited
liability company agreement, operating agreement, or like agreement of a limited
liability company; (c) the partnership agreement and any statement of
partnership of a general partnership; (d) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (e) any charter
or agreement or similar document adopted or filed in connection with the
creation, formation, or organization of a Person; and (f) any amendment to or
restatement of any of the foregoing.

 

“Patents”—as defined in Section 3.22(a)(ii).

 

“Permitted Encumbrances”—(a) Encumbrances for Taxes and other governmental
charges and assessments (except assessments for public improvements levied,
pending, or deferred against the Leased Real Property) that are not yet due and
payable, (b) Encumbrances of carriers, warehousemen, mechanics, and materialmen
and other like Encumbrances arising in the Ordinary Course of Business (provided
lien statements have not been filed or such Encumbrances otherwise perfected),
(c) statutory Encumbrances in favor of lessors arising in connection with any
property leased to any Acquired Company, and (d) Encumbrances disclosed in the
Financial Statements.

 

“Person”—an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture, other entity, or a Governmental Body.

 

“Plan”—as defined in Section 3.13.

 

“Private Placement”— as defined in the Recitals of this Agreement.

 

“Purchase Agreement”—as defined in the Recitals of this Agreement.

 

“Pro Forma Balance Sheet”—as defined in Section 9.10(a)(i).

 

“Proceeding”—any action, arbitration, mediation, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, judicial, or
investigative) commenced, brought, conducted, or heard by or before, or
otherwise involving, any Governmental Body or arbitrator.

 

“Purchase Price”—as defined in Section 2.02.

 

“Record”—information that is inscribed on a tangible medium or that is stored in
an electronic or other medium.

 

6

 

 

“Related Person”—

 

(a) With respect to an individual: (i) each other member of such individual’s
Family; (ii) any Person that is directly or indirectly controlled by such
individual or any one or more members of such individual’s Family; (iii) any
Person in which members of such individual’s Family hold (individually or in the
aggregate) a Material Interest; and (iv) any Person with respect to which one or
more members of such individual’s Family serves as a director, officer, partner,
manager, executor, or trustee (or in a similar capacity).

 

(b) With respect to a Person other than an individual: (i) any Person that
directly or indirectly controls, is directly or indirectly controlled by, or is
directly or indirectly under common control with, such specified Person; (ii)
any Person that holds a Material Interest in such specified Person; (iii) each
Person that serves as a director, officer, partner, manager, executor, or
trustee of such specified Person (or in a similar capacity); (iv) any Person in
which such specified Person holds a Material Interest; and (v) any Person with
respect to which such specified Person serves as a general partner, manager, or
a trustee (or in a similar capacity).

 

(c) For purposes of this definition: (i) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise, and shall be construed as such term is used in the rules
promulgated under the Exchange Act; (ii) the “Family” of an individual includes
(A) the individual, (B) the individual’s spouse, (C) any other natural person
who is related to the individual or the individual’s spouse within the second
degree, and (D) any other natural person who resides with such individual; and
(iii) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least 10% of the outstanding voting power of a
Person or Equity Securities representing at least 10% of the outstanding equity
interests in a Person.

 

“Release”—any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching, or
migration on or into the Environment, or into or out of any property.

 

“Representative”—with respect to a particular Person, includes any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, or legal counsel of such Person.

 

“SEC Documents”—as defined in Section 4.07(a).

 

“Securities Act”—the Securities Act of 1933.

 

“Seller(s)”—as defined in the Recitals to this Agreement.

 

“Sellers’ Closing Documents”—the releases specified in Section 2.04(a)(v) and
each other document to be executed or delivered by any Seller at the Closing.

 

“Sellers’ Releases”–as defined in Section 2.04.

 

“Software”—as defined in Section 3.22(a)(v).

 

“Subsidiary”—with respect to any Person (the “Owner”), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than Equity Securities or
other interests having such power only upon the happening of a contingency that
has not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of the Company.

 

7

 

 

“Tax”—any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, Social Security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, concession, alternative, add-on
minimum and other tax, fee, assessment, levy, tariff, charge, or duty of any
kind whatsoever and any interest, penalty, addition, or additional amount
thereon imposed, assessed, or collected by or under the authority of any
Governmental Body or payable under any tax-sharing agreement or any other
Contract.

 

“Tax Return”—any return (including any information return), report, statement,
schedule, notice, form, declaration, claim for refund, or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection, or payment of any Tax or in connection with the
administration, implementation, or enforcement of or compliance with any Legal
Requirement relating to any Tax.

 

“Third Party”—a Person that is not an Acquired Company or a party to this
Agreement.

 

“Third-Party Claim”—any claim against any Indemnified Person by a Third Party,
whether or not involving a Proceeding.

 

“Threat of Release”—a reasonable possibility of a Release that could require
action (including triggering notification or reporting under Environmental Law)
in order to prevent or mitigate damage to the Environment that could result from
such Release.

 

“Trade Secrets”—as defined in Section 3.22(a)(vi).

 

“Transfer”—as defined in Section 5.10.

 

“Voting Agreement”—as defined in Section 2.04(a)(vii).

 

Section 1.02 Usage.

 

(a) In this Agreement, unless expressly stated otherwise: (i) the singular
includes the plural and vice versa; (ii) reference to any Person includes such
Person’s successors and assigns, if applicable, but only if such successors and
assigns are permitted by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity; (iii) reference
to a gender includes the other gender; (iv) reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or modified and in effect from time to time in accordance with its terms; (v)
reference to any Legal Requirement means that Legal Requirement as from time to
time in effect, including any amendment, modification, codification,
replacement, or reenactment of such Legal Requirement; (vi) reference to any
section or other provision of any Legal Requirement means that provision of such
Legal Requirement as from time to time in effect, including any amendment,
modification, codification, replacement, or reenactment of such section or other
provision; (vii) “hereunder,” “hereof,” “hereto,” and words of similar import
refer to this Agreement as a whole and not to any particular Article, Section,
or other provision of this Agreement; (viii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding such term; (ix) “or” is used in the inclusive sense of
“and/or”; (x) “any” means “any and all”; (xi) with respect to the determination
of any period of time, “from” means “from and including” and “to” means “to but
excluding”; (xii) a reference to a document, instrument, or agreement also
refers to all addenda, exhibits, or schedules thereto; (xiii) a reference to a
“copy” or “copies” of any document, instrument, or agreement means a copy or
copies that are complete and correct; and (xiv) a reference to a list, or any
like compilation (whether in a Schedule or elsewhere), means that the item
referred to is complete and correct.

 

8

 

 

(b) Unless otherwise specified in this Agreement, all accounting terms used in
this Agreement will be interpreted, and all accounting determinations under this
Agreement will be made, in accordance with GAAP.

 

(c) This Agreement was negotiated by the parties with the benefit of legal
representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party as
having been drafted by it will not apply to any construction or interpretation
of this Agreement.

 

(d) The headings contained in this Agreement are for convenience of reference
only, shall not be deemed to be part of this Agreement, and shall not be
referred to in connection with the construction or interpretation of this
Agreement.

 

ARTICLE II.

SALE AND TRANSFER OF HOK INTERESTS; CLOSING

 

Section 2.01 HOK Interests. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties, and covenants
contained in this Agreement, at the Closing, Buyer shall purchase the HOK
Interests from Sellers, and Sellers shall sell and transfer the HOK Interests to
Buyer, free and clear of any Encumbrance.

 

Section 2.02 Purchase Price. The purchase price for the HOK Interests (the
“Purchase Price”) is 4,200,000 shares (the “Exchange Shares”) of common stock,
par value $0.001 per share, of Buyer (“Buyer Common Stock”). At the Closing,
Buyer shall deliver the Exchange Shares as payment on account of the Purchase
Price, which will be allocated among Sellers as set forth on Schedule 2.02.

 

Section 2.03 Closing. Subject to Article X, the purchase and sale (the
“Closing”) provided for in this Agreement will take place commencing at 10:00
a.m. (local time) on November 19, 2014 or at such other date and time as Buyer
and the Founder may otherwise agree, provided that on or prior to that date all
conditions set forth in Articles VIII and IX have been satisfied or waived. If
all conditions set forth in Articles VIII and IX are not satisfied or waived by
November 19, 2014, subject to Article X, the Closing will take place upon the
earlier of (a) five (5) Business Days following notice given by Buyer stating
that all conditions set forth in Articles VIII and IX have been satisfied or
waived (other than conditions to be satisfied on the Closing Date), and (b) the
End Date. The Closing will be deemed to be effective as of the close of business
on the Closing Date for tax and accounting purposes.

 

Section 2.04 Closing Obligations. At the Closing:

 

(a) Sellers shall deliver to Buyer:

 

(i) One or more assignments of the HOK Interests, in form and substance
sufficient to transfer 100% of their respective HOK Interests to Buyer, which
together shall constitute 100% of the outstanding HOK Interests;

 

9

 

 

(ii) The Organizational Documents of each Acquired Company filed with any
Governmental Body in connection with its organization, duly certified as of a
recent date by the Secretary of State or other appropriate authority of the
jurisdiction of its incorporation or organization, together with a certificate
dated as of the Closing Date from a member or manager of each Acquired Company
to the effect that no amendments to such Organizational Documents have been
filed since the date referred to above;

 

(iii) The Organizational Documents of each Acquired Company not filed with a
Governmental Body in connection with its organization, certified as of the
Closing Date by a member or manager of each Acquired Company;

 

(iv) Certificates dated as of a date not more than five (5) days prior to the
Closing Date as to the legal existence of each Acquired Company, issued by the
appropriate Governmental Body of the jurisdiction of the Acquired Company’s
organization and each jurisdiction in which the Acquired Company is licensed or
qualified to do business as a foreign entity as specified in Schedule 3.01;

 

(v) Releases in the form of Exhibit 2.04(a)(v) executed by Sellers;

 

(vi) An employment agreement, in form and substance reasonably acceptable to the
Buyer, the Founder and MBCC, executed by the Founder and the Company;

 

(vii) A voting agreement in the form of Exhibit 2.04(a)(vi), executed by each
Seller and the Company (the “Voting Agreement”); and

 

(viii) The certificate referred to in Section 8.03.

 

(b) Buyer shall deliver to each Seller:

 

(i) The Exchange Shares to be issued to such Seller; and

 

(ii) A voting trust agreement in the form of Exhibit 2.04(a)(vi), executed by
each Seller and the Company; and

 

(iii) The certificate referred to in Section 9.03.

 

(c) Buyer shall deliver to MBCC:

 

(i) A secured promissory note in the form of Exhibit 2.04(c)(i), in the
principal amount of $160,000 (the “MBCC Note”), representing payment in full of
all indebtedness owed by the Company to MBCC as of the Closing Date; and

 

(ii) A security agreement in form and substance satisfactory to MBCC and Buyer,
securing such Note by a security interest in all of the assets of the Company
and its subsidiaries (the “MBCC Security Agreement”).

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

The Founder represents and warrants to Buyer as provided below in Sections 3.01
through and including Section 3.28 and, with respect to Sections 3.04 and
3.16(b) only, the Founder also represents and warrants to MBCC as set forth in
those Sections. MBCC represents and warrants to Buyer as set forth in Section
3.30 only. All of such representations and warranties are made on a several, and
not joint, basis.

 

10

 

 

Section 3.01 Organization and Good Standing.

 

(a) Schedule 3.01 lists, for each Acquired Company, its legal name, its type of
legal entity, its jurisdiction of organization, and each jurisdiction in which
it is qualified to do business as a foreign entity. Each Acquired Company is
duly organized and validly existing under the laws of its jurisdiction of
organization, with full power and authority to conduct its business as it is
being conducted, to own or use its assets, and to perform all its obligations
under Applicable Contracts. Each Acquired Company is duly qualified to do
business as a foreign entity and is in good standing under the laws of each
jurisdiction that requires such qualification.

 

(b) The Founder has delivered to Buyer copies of the Organizational Documents of
each Acquired Company. No Acquired Company is in default under or in violation
of any of its Organizational Documents.

 

(c) No Acquired Company has conducted business under or otherwise used, for any
purpose or in any jurisdiction, any legal, fictitious, assumed, or trade name
other than the names listed in Schedule 3.01.

 

Section 3.02 Enforceability and Authority; No Conflict.

 

(a) This Agreement has been duly executed and delivered by the Founder and
constitutes the legal, valid, and binding obligation of the Founder, enforceable
against the Founder in accordance with its terms. Upon the execution and
delivery of Sellers’ Closing Documents by the Founder, each Sellers’ Closing
Document will constitute the legal, valid, and binding obligation of the
Founder, enforceable against the Founder in accordance with its terms. The
Founder has the absolute and unrestricted right, power, authority, and capacity
to execute and deliver, and to perform its obligations under, this Agreement and
each Seller’s Closing Document to which it is a party.

 

(b) Except as set forth in Schedule 3.02(b), neither the execution and delivery
of this Agreement nor the consummation or performance of any Contemplated
Transaction will, directly or indirectly (with or without notice or lapse of
time):

 

(i) Contravene, conflict with, or violate (A) any Organizational Document of any
Acquired Company, or (B) any resolution adopted by the board of directors or the
shareholders (or Persons exercising similar authority) of any Acquired Company;

 

(ii) Contravene, conflict with, or violate, or give any Governmental Body or
other Person the right to challenge any Contemplated Transaction, or to exercise
any remedy or obtain any relief under, any Legal Requirement or any Order to
which any Acquired Company or any Seller, or any assets owned or used by any
Acquired Company, could be subject;

 

(iii) Contravene, conflict with, violate, result in the loss of any benefit to
which any Acquired Company is entitled under, or give any Governmental Body the
right to revoke, suspend, cancel, terminate, or modify, any Governmental
Authorization held by any Acquired Company or that otherwise relates to the
business of, or any assets owned or used by, any Acquired Company;

 

11

 

 

(iv) Breach, or give any Person the right to declare a default or exercise any
remedy or to obtain any additional rights under, or to accelerate the maturity
or performance of, or payment under, or cancel, terminate, or modify, any
Applicable Contract or any Contract to which any Seller or any Acquired Company
is a party;

 

(v) Result in the imposition or creation of any Encumbrance upon, or with
respect to, any assets owned or used by any Acquired Company; or

 

(vi) Result in, or give any other Person the right or option to cause or
declare: (A) a loss of any Intellectual Property Asset, (B) the release,
disclosure, or delivery of any Intellectual Property Asset by or to any escrow
agent or other Person, or (C) the grant, assignment, or transfer to any other
Person of any license, Encumbrance, or other right or interest under, to, or in
any Intellectual Property Asset.

 

(c) Except as set forth in Schedule 3.02(c), neither the Founder nor any
Acquired Company is or shall be required to give notice to, or obtain Consent
from, any Person in connection with the execution and delivery of this Agreement
or the consummation or performance of any Contemplated Transaction.

 

Section 3.03 Capitalization of Company and Subsidiaries.

 

(a) The authorized Equity Securities of the Company consist of units of
membership interests, constituting the HOK Interests, issued and outstanding for
the capital contributions, and having the Percentage Interests, set forth in the
Organizational Documents of the Company, as delivered to the Buyer pursuant to
Section 3.01. Sellers are the owners (of record and beneficially) of all of the
HOK Interests, free and clear of all Encumbrances, including any restriction on
the right of any Seller to transfer the HOK Interests to Buyer pursuant to this
Agreement. The assignments, endorsements, stock powers, or other instruments of
transfer to be delivered by each Seller to Buyer at the Closing will be
sufficient to transfer such Seller’s entire interest in the HOK Interests (of
record and beneficially) owned by such Seller. Upon transfer to Buyer of the
certificates representing the HOK Interests, Buyer will receive good title to
100% of the HOK Interests, free and clear of all Encumbrances. Schedule 3.03(a)
lists Sellers and the capital contributions and percentage interests relating to
the HOK Interests held by each Seller.

 

(b) Schedule 3.03(b) lists for each Subsidiary its authorized Equity Securities,
the number and type of Equity Securities issued and outstanding, and the
identity of each owner (of record and beneficially) of such Equity Securities
and number of shares or other interests held by each holder. All outstanding
Equity Securities of each Subsidiary are owned of record and beneficially by one
or more of the Acquired Companies, free and clear of all Encumbrances. All the
outstanding Equity Securities of each Acquired Company have been duly authorized
and validly issued, and are fully paid and nonassessable. Except as set forth in
Schedule 3.03(b), there are no shareholder or other Contracts relating to any
Equity Security of any Acquired Company, including the sale, voting, or transfer
thereof. No outstanding Equity Security or other security of any Acquired
Company was issued in violation of the Securities Act or any other Legal
Requirement. No Acquired Company has any outstanding subscription, option,
warrant, call or exchange right, convertible security, or other Contract or
other obligations in effect giving any Person (other than another Acquired
Company) the right to acquire (whether by preemptive rights or otherwise) any
Equity Security of any Acquired Company.

 

(c) No Acquired Company owns, or is a party to or bound by any Contract to
acquire, any Equity Security or other security of any Person or any direct or
indirect equity or ownership interest in any other business. No Acquired Company
is obligated to provide funds to or make any investment (whether in the form of
a loan, capital contribution, or otherwise) in any other Person.

 

12

 

 

Section 3.04 Financial Statements. The Founder has delivered to Buyer an
unaudited consolidated balance sheet of the Company and its Subsidiaries (the
“Balance Sheet”) as at December 31, 2013 (the “Balance Sheet Date”) and
unaudited consolidated balance sheets of the Company and its Subsidiaries as at
December 31, 2012 and December 31, 2011, and the related unaudited consolidated
statements of income, changes in shareholders’ equity, and cash flows for each
of the fiscal years ended on such dates, certified by the Founder, copies of
which are set forth on Schedule 3.04 (collectively, the “Financial Statements”).
The Financial Statements accurately reflect the financial condition and results
of operations, including the revenues and expenses of the Acquired Companies for
the periods indicated. The Financial Statements were prepared from, and are
consistent with, the accounting Records of each Acquired Company. The Founder
has also delivered to Buyer copies of all letters from the Company’s accountants
to the Company’s board of managers or audit committee thereof during the 36
months prior to the date of this Agreement, together with copies of all
responses thereto.

 

Section 3.05 Books and Records.

 

(a) The books of account and other Records of each Acquired Company, all of
which have been made available to Buyer, are complete and correct, represent
actual, bona fide transactions, and have been maintained in accordance with
sound business practices and the requirements of Section 13(b)(2) of the
Exchange Act (whether or not any Acquired Company is subject to that Section).

 

(b) The minute books of each Acquired Company contain complete and correct
Records of all meetings held of, and actions taken by written consent of, the
holders of voting securities, the board of directors or Persons exercising
similar authority, and committees of the board of directors or such Persons of
such Acquired Company, and no meeting of any such holders, board of directors,
Persons, or committee has been held, and no other action has been taken, for
which minutes or other evidence of action have not been prepared and are not
contained in such minute books. Each Acquired Company has at all times
maintained complete and correct Records of all issuances and transfers of its
Equity Securities. At the Closing, all such minute books and Records will be in
the possession of the Company and located at Unit K-101, 133 Washington Street,
Norwalk, CT 06854.

 

Section 3.06 Real and Personal Property.

 

(a) No Acquired Company owns any real property.

 

(b) Schedule 3.06(b) lists all real estate leased by any Acquired Company as a
lessee, sub-lessee, or assignee (the “Leased Real Property”), including a
description of the premises leased and the Acquired Company that leases the
same. All Leased Real Property is leased pursuant to valid written leases listed
in Schedule 3.17(a). Such leases contain the entire agreement between the
landlord of each of the leased premises and the Acquired Company, and there is
no other Contract between the landlord and any Acquired Company affecting such
Leased Real Property. No Acquired Company leases any Leased Real Property as a
lessor or sub-lessor.

 

(c) The Acquired Companies’ interests in the Leased Real Property are owned by
the respective Acquired Companies free and clear of all Encumbrances, variances,
or limitations of any nature, other than Permitted Encumbrances and as set forth
in Schedule 3.06(c). To the Knowledge of Founder, certificates of occupancy are
in full force and effect for each location of Leased Real Property, and the uses
thereof being made by the Acquired Companies do not violate any applicable
zoning, subdivision, land use, or other Legal Requirement. No Third Party has a
right to acquire the Acquired Companies’ interests in the Leased Real Property.
To the Knowledge of the Founder, there is no existing or proposed plan to modify
or realign any street or highway or any existing or proposed eminent domain
Proceeding that would result in the taking of all or any part of any parcel of
Leased Real Property or that would prevent or hinder the continued use of any
such parcel as used by the Acquired Companies. None of the Leased Real Property
is located within a flood plain for flood insurance purposes.

 

13

 

 

(d) The Acquired Companies own all tangible personal property reflected as owned
in the Balance Sheet (other than inventory sold since the Balance Sheet Date in
the Ordinary Course of Business), free and clear of all Encumbrances, other than
Permitted Encumbrances and as set forth in Schedule 3.6(d). All the tangible
personal property purchased or otherwise acquired by the Acquired Companies
since the Balance Sheet Date (other than inventory acquired and sold since the
Balance Sheet Date in the Ordinary Course of Business) is owned by the Acquired
Companies free and clear of all Encumbrances, other than Permitted Encumbrances
and as set forth in Schedule 3.06(d). A copy of the fixed asset register of each
Acquired Company has been delivered to Buyer. Each such register contains a
complete and correct list of the fixed assets of the applicable Acquired Company
as of the date specified.

 

Section 3.07 Condition and Sufficiency of Assets.

 

(a) The buildings, plants, structures, and equipment owned or leased by the
Acquired Companies are structurally sound, in good operating condition and
repair, and adequate for the uses to which they are being put, and none of such
buildings, plants, structures, or equipment is in need of maintenance or repairs
other than ordinary, routine maintenance that is not material in nature or cost.

 

(b) The assets owned and leased by each Acquired Company constitute all the
assets used in connection with the business of such Acquired Company. Such
assets constitute all the assets necessary for such Acquired Company to continue
to conduct its business following the Closing as it is being conducted.

 

Section 3.08 Accounts Receivable. All accounts receivable of each Acquired
Company, whether or not reflected on the Balance Sheet, represent valid
obligations arising from sales actually made or services actually performed in
the Ordinary Course of Business. The accounts receivable of each Acquired
Company are current and collectible net of the reserve shown on the Balance
Sheet (which reserve is adequate and calculated consistent with past practice in
the preparation of the Financial Statements). Except as set forth on Schedule
3.08, subject to such reserve, each of the accounts receivable either has been
or will be collected in full, without any setoff, expense, or other reduction,
within 90 days after the day on which it first becomes due and payable. To the
Knowledge of the Founder, there is no contest, claim, defense, or right of
setoff, other than returns in the Ordinary Course of Business, with respect to
any account receivable. Schedule 3.08 lists and sets forth the aging of all
accounts receivable as of the Balance Sheet Date.

 

Section 3.09 Inventories. All inventories of each Acquired Company, whether or
not reflected on the Balance Sheet, consist of a quality and quantity usable
and, with respect to finished goods, saleable, in the Ordinary Course of
Business. No Acquired Company is in possession of any goods not owned by such
Acquired Company. Except as set forth in Schedule 3.09, the inventories (other
than goods in transit) of each Acquired Company are located on the premises of
an Acquired Company. All inventories are valued at the lower of cost or market
value on a first-in, first-out basis consistent with past practice used in the
preparation of the Financial Statements. The reserve for obsolescence with
respect to inventories, if any, as adjusted for the passage of time, is adequate
and calculated consistent with past practice. Inventories that were purchased
after the Balance Sheet Date were purchased in the Ordinary Course of Business
at a cost not exceeding market prices prevailing at the time of purchase for
items of similar quality and quantity. The quantities of each item of inventory
are not excessive, but are reasonable for the continued operation of each
Acquired Company in the Ordinary Course of Business.

 

14

 

 

Section 3.10 No Undisclosed Liabilities. Except as set forth in Schedule 3.10,
no Acquired Company has any liability or obligation of any nature (whether known
or unknown and whether absolute, accrued, contingent, or otherwise) other than
liabilities or obligations to the extent shown on the Balance Sheet and current
liabilities incurred in the Ordinary Course of Business since the date of the
Balance Sheet.

 

Section 3.11 Taxes.

 

(a) Filed Returns and Tax Payments.

 

(i) Each Acquired Company has filed or caused to be filed on a timely basis all
Tax Returns that were required to be filed by or with respect to it, either
separately or as a member of a group of corporations, pursuant to applicable
Legal Requirements.

 

(ii) No Acquired Company has requested any extension of time within which to
file any Tax Return, except as to a Tax Return that has since been timely filed.

 

(iii) All Tax Returns filed by (or that include on a consolidated basis) any
Acquired Company are complete and correct and comply with applicable Legal
Requirements.

 

(iv) Each Acquired Company has paid, or made provision for the payment of, all
Taxes that have or could have become due for all periods covered by any Tax
Return or otherwise, including pursuant to any assessment received by Sellers or
any Acquired Company, except such Taxes, if any, that are listed in Schedule
3.11(a).

 

(v) Except as set forth on Schedule 3.11(a), each Acquired Company has withheld
or collected and paid to the proper Governmental Body or other Person all Taxes
required to be withheld, collected, or paid by it.

 

(vi) Schedule 3.11(a) lists each Tax Return filed by any Acquired Company since
January 1, 2011, and the Founder has delivered to Buyer copies of all such Tax
Returns.

 

(vii) No claim has ever been made by any Governmental Body in a jurisdiction
where any Acquired Company does not file Tax Returns that it is or could be
subject to taxation by that jurisdiction, nor is there any reasonable basis for
such a claim.

 

(b) Audited or Closed Tax Years

 

(i) Except as set forth in Schedule 3.11(b), all Tax Returns of each Acquired
Company have been audited by the IRS or other Governmental Body or are closed by
the applicable statute of limitations for all taxable years through 2013.

 

(ii) Schedule 3.11(b) lists all audits of all Tax Returns, including a
description of the nature and, if completed, the outcome of each audit since
January 1, 2011. The Founder has delivered copies of any reports, statements of
deficiencies, or similar items with respect to such audits. Schedule 3.11(b)
describes all adjustments to any Tax Return filed by or with respect to any
Acquired Company for all taxable years since January 1, 2011, and the resulting
deficiencies proposed by the IRS or other Governmental Body. Schedule 3.11(b)
lists all deficiencies proposed as a result of such audits, all of which have
been paid or, as set forth in Schedule 3.11(b), have been settled or are being
contested in good faith by appropriate Proceedings. Except as set forth in
Schedule 3.11(b), to the Knowledge of the Founder, no Governmental Body will
assess any additional taxes for any period for which Tax Returns have been
filed.

 

15

 

 

(iii) Except as set forth in Schedule 3.11(b), no Tax Return of any Acquired
Company is under audit by the IRS or other Governmental Body, and no notice of
such an audit has been received by any Acquired Company. To the Knowledge of the
Founder, there are no threatened Proceedings for or relating to Taxes, and there
are no matters under discussion with the IRS or other Governmental Body with
respect to Taxes. Except as set forth in Schedule 3.11(b), no issues relating to
Taxes have been raised in writing by the IRS or other Governmental Body during
any pending audit, and no issues relating to Taxes have been raised in writing
by the IRS or other Governmental Body in any audit that could recur in a later
taxable period. Except as set forth in Schedule 3.11(b), there is no proposed
Tax assessment against any Acquired Company.

 

(iv) Except as set forth in Schedule 3.11(b), no Proceedings are pending before
the IRS or other Governmental Body with respect to the Taxes of any Acquired
Company.

 

(v) Except as set forth in Schedule 3.11(b), no Seller or Acquired Company has
given or been requested to give waivers or extensions (or is or would be subject
to a waiver or extension given by any other Person) of any statute of
limitations relating to the payment of Taxes of any Acquired Company or for
which any Acquired Company could be liable.

 

(vi) Except as set forth in Schedule 3.11(b), no Encumbrance for Taxes exists
with respect to any assets of any Acquired Company, except statutory liens for
Taxes not yet due.

 

(c) Accruals and Reserves. The charges, accruals, and reserves with respect to
Taxes on the accounting Records of each Acquired Company are adequate and are at
least equal to that Acquired Company’s liability for Taxes and to the Acquired
Companies’ liability for Taxes on a consolidated basis, respectively.

 

(d) Status of Acquired Companies. No Acquired Company has been a member of any
affiliated group of corporations (other than a group of which the Company is the
common parent) which has filed a combined, consolidated, or unitary income Tax
Return with any Governmental Body. No Acquired Company is liable for the Taxes
of any Person (other than another Acquired Company) under Treasury Regulation
Section 1.1502-6 or any similar provision of any applicable Legal Requirement,
as a transferee or successor, by contract, or otherwise.

 

(e) Miscellaneous.

 

There is no tax sharing agreement, tax allocation agreement, tax indemnity
obligation, or similar agreement, arrangement, understanding, or practice, oral
or written, with respect to Taxes that will require any payment by any Acquired
Company.

 

(i) No Acquired Company is a party to any Contract that could result separately
or in the aggregate in any payment (A) of an “excess parachute payment” within
the meaning of Section 280G of the Code, or (B) that would not be deductible as
a result of the application of Section 404 of the Code.

 

16

 

 

(ii) No Acquired Company is required to include in income any adjustment
pursuant to Section 481 of the Code by reason of a voluntary change in
accounting method initiated by any Acquired Company, and the IRS has not
proposed any such change in accounting method.

 

(iii) No Seller is a foreign person within the meaning of Section 1445(f)(3) of
the Code. No Acquired Company has been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii).

 

(iv) Except as set forth in Schedule 3.11(e), no Acquired Company has received,
been the subject of, or requested a written ruling of a Governmental Body
relating to Taxes, and no Acquired Company has entered into a Contract with a
Governmental Body relating to Taxes that would have a continuing effect after
the Closing Date.

 

(v) Each Acquired Company has disclosed on its federal income Tax Returns all
positions taken by it that could give rise to substantial understatement of
federal income Tax within the meaning of Section 6662 of the Code.

 

(vi) No Acquired Company has ever distributed stock of another Person or had its
stock distributed by another Person, in a transaction that purported or was
intended to be governed in whole or in part by Code Section 355 or Code Section
361.

 

(vii) No Acquired Company has participated in any “reportable transaction” as
defined in Treasury Regulation Section 1.6011-4(b).

 

(f) Except for those representations and warranties in Section 3.13 that relate
to Taxes, the representations and warranties in this Section 3.11 on the sole
representations and warranties with respect to Taxes.

 

Section 3.12 No Material Adverse Change. Since the Balance Sheet Date, no
Acquired Company has suffered any Material Adverse Change and no event has
occurred, and no circumstance exists, that can reasonably be expected to result
in a Material Adverse Change.

 

Section 3.13 Employee Benefits.

 

(a) Schedule 3.13(a) lists each “employee benefit plan” as defined by Section
3(3) of ERISA, all specified fringe benefit plans as defined in Section 6039D of
the Code, and all other bonus, incentive-compensation, deferred-compensation,
profit-sharing, stock-option, stock-appreciation-right, stock-bonus,
stock-purchase, employee-stock-ownership, savings, severance, change-in-control,
supplemental-unemployment, layoff, salary-continuation, retirement, pension,
health, life-insurance, disability, accident, group-insurance, vacation,
holiday, sick-leave, fringe-benefit, or welfare plan, and any other employee
compensation or benefit plan, policy, practice, or Contract (whether qualified
or nonqualified, effective or terminated, written or unwritten) and any trust,
escrow, or other Contract related thereto that (i) is maintained or contributed
to by any Acquired Company and (ii) provides benefits to, or describes policies
or procedures applicable to, any current or former director, officer, employee,
or service provider of any Acquired Company, or the dependents of any thereof,
regardless of how (or whether) liabilities for the provision of benefits are
accrued or assets are acquired or dedicated with respect to the funding thereof
(each, an “Employee Plan”). Schedule 3.13(a) identifies as such any Employee
Plan that is (x) a plan intended to meet the requirements of Section 401(a) of
the Code or (y) a plan subject to Title IV of ERISA. Other than the Acquired
Companies, no corporation or trade or business has ever been controlled by,
controlling, or under common control with any Seller within the meaning of
Section 414 of the Code or Section 4001(a)(14) or 4001(b) of ERISA.

 

17

 

 

(b) The Founder has delivered to Buyer copies of (i) the documents comprising
each Employee Plan (or, with respect to an Employee Plan which is unwritten, a
detailed written description of eligibility, participation, benefits, funding
arrangements, assets, and any other matters that relate to the obligations of
any Acquired Company thereunder); (ii) all trust agreements, insurance
contracts, or any other funding instruments related to each Employee Plan; (iii)
all rulings, determination letters, no-action letters, or advisory opinions from
the IRS, the United States Department of Labor, or any other Governmental Body
that pertain to each Employee Plan and any open requests therefor; (iv) the most
recent actuarial and financial reports (audited and/or unaudited) and the annual
reports filed with any Governmental Body with respect to each Employee Plan
during the current year and each of the three preceding years; (v) all Contracts
with third-party administrators, actuaries, investment managers, consultants, or
other independent contractors that relate to each Employee Plan; and (vi) all
summary plan descriptions, summaries of material modifications and memoranda,
employee handbooks, and other written communications regarding each Employee
Plan.

 

(c) Except as set forth in Schedule 3.13(c), all amounts owed by any Acquired
Company under the terms of any Employee Plan have been timely paid in full.
Except as set forth in Schedule 3.13(c), each Employee Plan that provides health
or welfare benefits is fully insured, and any incurred but not reported claims
under each such Employee Plan that is not fully insured have been properly
accrued. Each Acquired Company has paid in full all required insurance premiums,
subject only to normal retrospective adjustments in the Ordinary Course of
Business, with regard to each Employee Plan.

 

(d) Each Acquired Company has complied with the applicable continuation
requirements for each Employee Plan, including (i) Section 4980B of the Code (as
well as its predecessor provision, Section 162(k) of the Code) and Sections 601
through 608, inclusive, of ERISA (“COBRA”) and (ii) any applicable state Legal
Requirements mandating welfare benefit continuation coverage for employees.

 

(e) The form of each Employee Plan is in compliance with the applicable terms of
ERISA, the Code, and any other applicable Legal Requirement, including the
Americans with Disabilities Act of 1990, the Family Medical Leave Act of 1993,
and the Health Insurance Portability and Accountability Act of 1996, and each
Employee Plan has been operated in compliance with such Legal Requirements and
the written Employee Plan documents. No Acquired Company and no fiduciary of an
Employee Plan has violated the requirements of Section 404 of ERISA. Each
required report and description of an Employee Plan (including IRS Form 5500
Annual Reports, Summary Annual Reports and Summary Plan Descriptions, and
Summaries of Material Modifications) have been (to the extent required) timely
filed with the IRS, the United States Department of Labor, or other Governmental
Body and distributed as required, and all notices required by ERISA or the Code
or any other Legal Requirement with respect to each Employee Plan have been
appropriately given. No Acquired Company has any unfunded liability with respect
to any deferred compensation, retirement, or other Employee Plan.

 

(f) Each Employee Plan that is intended to be qualified under Section 401(a) of
the Code has received, or is based on a form of plan that has received, a
favorable determination letter from the IRS, which is current, taking into
account the Tax laws referred to as “GUST.” To the Knowledge of the Founder, no
circumstance exists that could result in revocation of any such favorable
determination letter. Each trust created under any such Employee Plan has been
determined to be exempt from taxation under Section 501(a) of the Code, and, to
the Knowledge of the Founder, no circumstance exists that could result in a
revocation of such exemption. No Employee Plan is intended to meet the
requirements of Code Section 501(c)(9). No circumstance exists that could give
rise to a loss of any intended tax consequence or to any Tax under Section 511
of the Code with respect to any Employee Plan.

 

18

 

 

(g) There has never been any Proceeding relating to any Employee Plan and, to
the Knowledge of the Founder, no such Proceeding is threatened. To the Knowledge
of the Founder, no event has occurred or circumstance exists that could give
rise to or serve as a basis for the commencement of any such Proceeding. No
Acquired Company and no fiduciary of an Employee Plan has engaged in a
transaction with respect to any Employee Plan that could subject any Acquired
Company or Buyer to a Tax or penalty imposed by either Section 4975 of the Code
or Section 502(l) of ERISA or a violation of Section 406 of ERISA. Neither the
execution and delivery of this Agreement nor the consummation or performance of
any Contemplated Transaction will, directly or indirectly (with or without
notice or lapse of time), result in the assessment of a Tax or penalty under
Section 4975 of the Code or Section 502(l) of ERISA or result in a violation of
Section 406 of ERISA.

 

(h) Neither the execution and delivery of this Agreement nor the consummation or
performance of any Contemplated Transaction will, directly or indirectly (with
or without notice or lapse of time), obligate any Acquired Company to pay any
separation, severance, termination, or similar benefit to, or accelerate the
time of vesting for, change the time of payment to, or increase the amount of
compensation due to, any director, employee, officer, former employee, or former
officer of any Acquired Company. There is no Contract providing for payments
that could subject any Person to liability under Section 4999 of the Code.

 

(i) Other than the continuation coverage requirements of COBRA, no Acquired
Company has any obligation or potential liability for benefits to employees,
former employees, or their dependents following termination of employment or
retirement under any Employee Plan.

 

(j) Neither the execution and delivery of this Agreement nor the consummation or
performance of any Contemplated Transaction will, directly or indirectly (with
or without notice or lapse of time), result in an amendment, modification, or
termination of any Employee Plan. No written or oral representation has been
made to any employee or former employee of any Acquired Company promising or
guaranteeing any employer payment or funding for the continuation of medical,
dental, life, or disability coverage for any period of time beyond the end of
the current plan year (except to the extent of coverage required under COBRA).
No written or oral representation has been made to any employee or former
employee of any Acquired Company concerning the employee benefits of Buyer.

 

(k) No Acquired Company contributes to, has any obligation to contribute to, or
has any liability with respect to, any “employee pension benefit plan” within
the meaning of Section 3(2) of ERISA that is a “defined benefit plan” within the
meaning of Section 3(35) of ERISA.

 

(l) No Acquired Company contributes to, has any obligation to contribute to, or
has any liability with respect to, a “multiemployer plan” within the meaning of
Section 3(37) of ERISA or Section 414(f) of the Code or a plan that has two or
more contributing sponsors, at least two of whom are not under common control
within the meaning of Section 413(c) of the Code.

 

(m) Except as set forth in Schedule 3.13(m), no Employee Plan is subject to
Section 409A of the Code. Each Employee Plan subject to Section 409A of the Code
(“Deferred Compensation Plan”) complies in all material respects with Section
409A of the Code. No Acquired Company has (i) granted to any Person an interest
in any Deferred Compensation Plan that is, or upon the lapse of a substantial
risk of forfeiture with respect to such interest will be, subject to the Tax
imposed by Section 409A(a)(1)(B) or (b)(4)(A) of the Code, or (ii) materially
modified any Deferred Compensation Plan in a manner that could cause an interest
previously granted under such plan to become subject to the Tax imposed by
Section 409A(a)(1)(B) or (b)(4) of the Code.

 

19

 

 

(n) The representations and warranties in this Section 3.13 are the sole
representations and warranties regarding employee benefit matters.

 

Section 3.14 Compliance With Legal Requirements; Governmental Authorizations.

 

(a) Except as set forth in Schedule 3.14(a):

 

(i) Each Acquired Company has at all times been in compliance with each Legal
Requirement that is or was applicable to it or the conduct of its business or
the ownership or use of any of its assets;

 

(ii) No event has occurred or circumstance exists that (with or without notice
or lapse of time) could constitute or result in a material violation by any
Acquired Company of, or a failure on the part of any Acquired Company to comply
with, any Legal Requirement;

 

(iii) No Acquired Company has received any notice or other communication
(whether oral or written) from any Governmental Body or any other Person
regarding (A) any actual, alleged, or potential violation of, or failure to
comply with, any Legal Requirement, or (B) any actual, alleged, or potential
obligation on the part of any Acquired Company to undertake, or to bear all or
any portion of the cost of, any remedial action; and

 

(iv) No proposed Legal Requirement could have a material adverse consequence on
any Acquired Company or could require an expenditure of $50,000 or more by any
Acquired Company to comply with such Legal Requirement.

 

(b) Schedule 3.14(b) lists each Governmental Authorization that is held by any
Acquired Company or that otherwise relates to the business of, or to any assets
owned or used by, any Acquired Company. Each Governmental Authorization listed
in Schedule 3.14(b) is valid and in full force and effect. Except as set forth
in Schedule 3.14(b):

 

(i) Each Acquired Company has at all times been in material compliance with each
Governmental Authorization;

 

(ii) No event has occurred or circumstance exists that could (with or without
notice or lapse of time) (A) constitute or result, directly or indirectly, in a
violation of, or a failure on the part of any Acquired Company to comply with,
any Governmental Authorization listed in Schedule 3.14(b), or (B) result,
directly or indirectly, in the revocation, suspension, cancellation,
termination, or modification of any Governmental Authorization;

 

(iii) No Acquired Company has received any notice or other communication
(whether oral or written) from any Governmental Body or any other Person
regarding (A) any actual, alleged, or potential violation of, or failure to
comply with, any Governmental Authorization, or (B) any actual, proposed, or
potential revocation, suspension, cancellation, termination, or modification of
any Governmental Authorization; and

 

(iv) All applications required to have been filed for the renewal or reissuance
of the Governmental Authorizations listed in Schedule 3.14(b) have been duly
filed on a timely basis with the appropriate Governmental Bodies, and all other
filings required to have been made with respect to such Governmental
Authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies.

 

20

 

 

(c) The Governmental Authorizations listed in Schedule 3.14(b) constitute all
Governmental Authorizations necessary to permit each Acquired Company lawfully
to continue to conduct its business in the manner in which it conducts such
business and to own and use its assets in the manner in which it owns and uses
such assets.

 

Section 3.15 Legal Proceedings; Orders.

 

(a) Except as set forth in Schedule 3.15(a), since January 1, 2011 there has not
been, and there is not pending or, to the Knowledge of the Founder, threatened,
any Proceeding:

 

(i) By or against any Acquired Company or that otherwise relates to or could
affect the business of, or any assets owned or used by, any Acquired Company; or

 

(ii) By or against any Seller that relates to the HOK Interests; or

 

(iii) That challenges, or that could have the effect of preventing, delaying,
making illegal, imposing limitations or conditions on, or otherwise interfering
with, any Contemplated Transaction.

 

To the Knowledge of the Founder, no event has occurred or circumstance exists
that could give rise to or serve as a basis for the commencement of any such
Proceeding. The Founder has delivered to Buyer copies of all pleadings,
correspondence, and other documents relating to each pending or threatened
Proceeding listed in Schedule 3.15(a). None of the pending or threatened
Proceedings listed in Schedule 3.15(a), individually or in the aggregate, will
or could reasonably be expected to result in an adverse consequence to any
Acquired Company or in any Acquired Company incurring Losses of $50,000 or more
or being subjected to any Order.

 

(b) Except as set forth in Schedule 3.15(b):

 

(i) There is no Order to which any Acquired Company, or any assets owned or used
by any Acquired Company, is subject; and

 

(ii) No Seller is subject to any Order that relates to the business of, or any
assets owned or used by, any Acquired Company.

 

(c) Except as set forth in Schedule 3.15(c):

 

(i) Each Acquired Company has at all times been in compliance with each Order to
which it, or any assets owned or used by it, is or has been subject;

 

(ii) No event has occurred or circumstance exists that could constitute or
result in (with or without notice or lapse of time) a violation of, or failure
to comply with, any Order to which (A) any Acquired Company, or any assets owned
or used by any Acquired Company, is subject, or (B) any Seller is subject that
relates to the business of, or any assets owned or used by, any Acquired
Company; and

 

(iii) No Acquired Company or Seller has, at any time received any notice or
other communication (whether oral or written) from any Governmental Body or any
other Person regarding any actual, alleged, or potential violation of, or
failure to comply with, any Order to which (A) any Acquired Company, or any
assets owned or used by any Acquired Company, is subject, or (B) any Seller is
subject that relates to the business of, or any assets owned or used by, any
Acquired Company.

 

21

 

 

Section 3.16 Absence of Certain Changes and Events.

 

(a) Except as set forth in Schedule 3.16, since the Balance Sheet Date, each
Acquired Company has conducted its business only in the Ordinary Course of
Business, and there has not been any:

 

(i) Issuance of or change in the authorized or issued Equity Securities of any
Acquired Company; purchase, redemption, retirement, or other acquisition by any
Acquired Company of any Equity Security of any Acquired Company; or declaration
or payment of any dividend or other distribution or payment in respect of the
Equity Securities of any Acquired Company;

 

(ii) Amendment to the Organizational Documents of any Acquired Company;

 

(iii) Other than any payments by an Acquired Company of bonuses, salaries,
benefits, or other compensation in the Ordinary Course of Business, payment,
increase or decrease by any Acquired Company of any bonus, salary, benefit, or
other compensation to any holder of an Equity Security, director, manager,
officer, employee, or consultant or entry into or amendment of any employment,
severance, bonus, retirement, loan, or other Contract with any holder of any
Equity Security, director, manager, officer, employee, or consultant;

 

(iv) Adoption of, amendment to, or material increase or decrease in the payments
to or benefits under any Employee Plan;

 

(v) Damage to or destruction or loss of any asset owned or used by any Acquired
Company, whether or not covered by insurance;

 

(vi) Entry into, modification, termination, or expiration of, or receipt of
notice of termination of, any Applicable Contract listed in Schedule 3.17(a);

 

(vii) Sale (other than sales of inventory in the Ordinary Course of Business),
lease, other disposition of, or imposition of an Encumbrance on any asset owned
or used by any Acquired Company;

 

(viii) Release or waiver of any claim or right of any Acquired Company with a
value in excess of $50,000;

 

(ix) Change in the accounting methods used by any Acquired Company;

 

(x) Capital expenditure (or series of related capital expenditures) by any
Acquired Company either involving more than $50,000 or outside the Ordinary
Course of Business;

 

(xi) Capital investment in, loan to, or acquisition of the securities or assets
of, any Person (or series of related capital investments, loans, and
acquisitions) by any Acquired Company either involving more than $50,000 or
outside the Ordinary Course of Business or acquisition (by merger, exchange,
consolidation, acquisition of Equity Securities or assets, or otherwise) of any
Person by any Acquired Company;

 



22

 

 

(xii) Note, bond, debenture, or other indebtedness for borrowed money issued,
created, incurred, assumed, or guaranteed (including advances on existing credit
facilities) involving more than $50,000 individually or $50,000 in the aggregate
by any Acquired Company;

 

(xiii) Contract by any Acquired Company or any Seller to do any of the
foregoing; or

 

(xiv) Other material occurrence, event, action, failure to act, or transaction
outside the Ordinary Course of Business involving any Acquired Company.

 

(b) [Omitted].

 

Section 3.17 Contracts.

 

(a) Schedule 3.17(a) lists, and the Founder has delivered to Buyer a copy of,
each Applicable Contract:

 

(i) Involving the performance of services, delivery of goods or materials, or
payments by one or more Acquired Companies of an amount or value in excess of
$50,000;

 

(ii) Involving the performance of services, delivery of goods or materials, or
payments to one or more Acquired Companies of an amount or value in excess of
$50,000

 

(iii) That was not entered into in the Ordinary Course of Business;

 

(iv) Affecting the ownership of, leasing of, title to, use of, or any leasehold
or other interest in, any real or personal property (except personal property
leases and installment and conditional sales agreements having a value per item
or aggregate payments of less than $50,000 and with remaining terms of less than
one year);

 

(v) With respect to Intellectual Property Assets, including Contracts with
current or former employees, consultants, or contractors regarding the
ownership, use, protection, or nondisclosure of any of the Intellectual Property
Assets;

 

(vi) With any labor union or other employee representative of a group of
employees relating to wages, hours, or other conditions of employment;

 

(vii) Involving any joint venture, partnership, or limited liability company
agreement involving a sharing of profits, losses, costs, Taxes, or other
liabilities by any Acquired Company with any other Person;

 

(viii) Containing covenants that in any way purport to restrict the right or
freedom of any Acquired Company or any other Person for the benefit of any
Acquired Company to (A) engage in any business activity, (B) engage in any line
of business or compete with any Person, or (C) solicit any Person to enter into
a business or employment relationship, or enter into such a relationship with
any Person;

 

23

 

 

(ix) Providing for payments to or by any Person based on sales, purchases, or
profits, other than direct payments for goods;

 

(x) Containing an effective power of attorney granted by any Acquired Company;

 

(xi) Containing or providing for an express undertaking by any Acquired Company
to be responsible for consequential, special, or liquidated damages or penalties
or to indemnify any other party;

 

(xii) For capital expenditures in excess of $50,000

 

(xiii) Involving payments to or from an Acquired Company that are not
denominated in U.S. dollars;

 

(xiv) Involving the settlement, release, compromise, or waiver of any material
rights, claims, obligations, duties, or liabilities;

 

(xv) Relating to indebtedness of any Acquired Company in excess of $50,000

 

(xvi) Relating to the employment of any employee of any Acquired Company;

 

(xvii) Relating to a distributor, reseller, OEM, dealer, manufacturer’s
representative, broker, finder’s, sales agency, advertising agency,
manufacturing, assembly, or product design and development relationship with an
Acquired Company;

 

(xviii) Under which any Acquired Company has loaned to, or made an investment
in, or guaranteed the obligations of, any Person in excess of $50,000

 

(xix) Relating to any bond or letter of credit;

 

(xx) Containing any obligation of confidentiality or nondisclosure between any
Acquired Company and any other Person for the benefit of any Acquired Company or
such other Person; and

 

(xxi) Constituting an amendment, supplement, or modification (whether oral or
written) in respect of any of the foregoing.

 

(b) Except as set forth in Schedule 3.17(b):

 

(c) Each Applicable Contract listed in Schedule 3.17(a) is in full force and
effect, and is valid and enforceable in accordance with its terms;

 

(d) The completion or performance of each Applicable Contract for the sale of
goods or services by an Acquired Company listed in Schedule 3.17(a) will not
result in less than normal profit margins to such Acquired Company; and

 

(e) The completion or performance of each Applicable Contract listed in Schedule
3.17(a) will not result in an adverse consequence to any Acquired Company.

 

24

 

 

(f) Except as set forth in Schedule 3.17(c):

 

(i) Each Acquired Company has been in material compliance with each Applicable
Contract since the effective date of such Applicable Contract;

 

(ii) To the Knowledge of the Founder, each other Person that has any obligation
or liability under any Applicable Contract has been in compliance with such
Applicable Contract since the effective date of such Applicable Contract;

 

(iii) To the Knowledge of the Founder, no event has occurred or circumstance
exists that (with or without notice or lapse of time) could result in a Breach
of, or give any Acquired Company or other Person the right to declare a default
or exercise any remedy under, or accelerate the maturity or performance of or
payment under, or cancel, terminate, or modify, any Applicable Contract;

 

(iv) To the Knowledge of the Founder, no event has occurred or circumstance
exists under or by virtue of any Applicable Contract that (with or without
notice or lapse of time) would cause the creation of any Encumbrance affecting
any assets owned or used by any Acquired Company; and

 

(v) No Acquired Company has given to, or received from, any other Person any
notice or other communication (whether oral or written) regarding any actual,
alleged, or potential Breach of any Applicable Contract.

 

(g) There is no renegotiation of, attempt to renegotiate, or outstanding rights
to renegotiate any Applicable Contract with any Person, and no Person has made
written demand for such renegotiation.

 

(h) Each Applicable Contract relating to the sale, design, manufacture, or
provision of products or services by an Acquired Company has been entered into
in the Ordinary Course of Business and without the commission of any act alone
or in concert with any other Person, or any consideration having been paid or
promised, in violation of any Legal Requirement.

 

Section 3.18 Insurance.

 

(a) the Founder has delivered to Buyer:

 

(i) Copies of all policies of insurance (and correspondence relating to coverage
thereunder) to which any Acquired Company is a party, an insured, or a
beneficiary, or under which any Acquired Company, or any director, officer, or
manager of any Acquired Company in his or her capacity as such, is or has been
covered at any time since January 1, 2011, a list of which is included in
Schedule 3.18(a);

 

(ii) Copies of all pending applications for policies of insurance; and

 

(iii) any written statement by the auditor of any Acquired Company or any
consultant or risk management advisor provided to or in the possession of an
Acquired Company with regard to the adequacy of its coverage or its reserves for
actual or potential claims.

 

(b) Schedule 3.18(b) sets forth:

 

(i) Any self-insurance or retention arrangement by or affecting any Acquired
Company, including any reserves established thereunder;

 

25

 

 

(ii) Any Contract, other than a policy of insurance, for the transfer or sharing
of any risk by any Acquired Company; and

 

(iii) All obligations of any Acquired Company to third parties with respect to
insurance coverage (including such obligations under leases and service
agreements) and identifying the policy under which such coverage is provided.

 

(c) Schedule 3.18(c) sets forth for each Acquired Company for the current policy
year and each of the preceding three policy years by year:

 

(i) A summary of the loss experience under each policy of insurance;

 

(ii) A statement describing each claim under a policy of insurance for an amount
in excess of $5,000, which sets forth: (A) the name of the claimant; (B) a
description of the policy by insurer, type of insurance, and period of coverage;
and (C) the amount and a brief description of the claim; and

 

(iii) A statement describing the loss experience for all claims that were
self-insured, including the number and aggregate cost of such claims.

 

(d) Except as set forth in Schedule 3.18(d):

 

(i) All policies of insurance to which any Acquired Company is a party, an
insured, or a beneficiary or that provide coverage to any Seller in such
Seller’s capacity as a shareholder of the Company, any Acquired Company, or any
director, officer, or manager of an Acquired Company in such capacity: (A) are
valid, outstanding, and enforceable; (B) are issued by an insurer that is
financially sound and reputable; (C) taken together, provide adequate insurance
coverage for the assets and the operations of each Acquired Company for all
risks normally insured against by a Person carrying on the same business or
businesses as such Acquired Company and for all risks to which such Acquired
Company is normally exposed; (D) are sufficient for compliance with applicable
Legal Requirements and all Applicable Contracts to which any Acquired Company is
a party or by which it is bound; (E) will continue in full force and effect
following the consummation and performance of the Contemplated Transactions; and
(F) do not provide for any retrospective premium adjustment or other
experience-based liability on the part of any Acquired Company;

 

(ii) Since January 1, 2011, no Seller or Acquired Company has received: (A) any
refusal of insurance coverage or any notice that a defense will be afforded with
reservation of rights; or (B) any notice of cancellation or any other indication
that any policy of insurance is no longer in full force or effect or will not be
renewed or that the issuer of any policy of insurance is not willing or able to
perform its obligations thereunder;

 

(iii) Each Acquired Company has paid all premiums due, and has otherwise
performed its obligations, under each policy of insurance to which it is a party
or that provides coverage to it or to any of its directors, officers, or
managers, in their capacity as such;

 

(iv) Each Acquired Company has given notice to the insurer of all insured
claims; and

 

(v) No Acquired Company and no Seller has received any notice of any, and to the
Knowledge of the Founder, there are no, planned or proposed increases in the
premiums or any other adverse change in the terms of any policy of insurance
covering any Acquired Company, any Seller in such Seller’s capacity as a
shareholder of the Company, or any officer, director, or manager of an Acquired
Company in his or her capacity as such.

 

26

 

 

(e) No Acquired Company has provided any information to any insurer in
connection with any application for insurance that could result in (i)
cancellation of any insurance policy or bond for the benefit of such Acquired
Company or (ii) denial of coverage for a risk otherwise covered by any such
insurance policy or bond.

 

(f) Schedule 3.18(f) describes the manner in which the Company insures or
self-insures with respect to workers’ compensation liability. Schedule 3.18(f)
lists each incident or claim that creates or could create a workers’
compensation liability of any Acquired Company since January 1, 2011, and the
related disposition and accrual with respect to such incident or claim. No
Acquired Company has received any notice that, and no Acquired Company has any
reason to believe, based on its incident or claim experience that, its workers’
compensation insurance premiums or expenses will increase in the next 12 months,
or, if self-insured, that it will not be permitted to continue to self-insure
without increase in any related bonds, letters of credit, or other form of
financial security.

 

Section 3.19 Environmental Matters. Except as set forth in Schedule 3.19:

 

(a) Each Acquired Company has at all times materially complied with all
Environmental Laws.

 

(b) Neither the Founder nor Acquired Company or to the Knowledge the Founder,
any other Person for whose conduct any of them is or could be held responsible
has received any Order, notice, or other communication (written or oral)
relating to any actual, alleged, or potential violation of or failure to comply
with any Environmental Law, or any actual or potential Environmental, Health,
and Safety Liability.

 

(c) There are no pending or, to the Knowledge the Founder, threatened claims or
Encumbrances resulting from any Environmental, Health, and Safety Liability or
arising under or pursuant to any Environmental Law, with respect to or affecting
any of the Facilities or any other asset owned or used by any Acquired Company
or in which it has or had an interest.

 

(d) No Seller or Acquired Company, or to the Knowledge of the Founder, any other
Person for whose conduct any of them is or could be held responsible, has any
Environmental, Health, and Safety Liability, and to the Knowledge of the
Founder, no event has occurred or circumstance exists that (with or without
notice or lapse of time) could result in any Acquired Company or any other
Person for whose conduct any of them is or could be held responsible (i) having
any Environmental, Health and Safety Liability or (ii) violating any
Environmental Law.

 

(e) To the Knowledge of the Founder, there is no Hazardous Material present on
or under the Facilities or, to the Knowledge of the Founder, any geographically,
geologically, hydraulically or hydro-geologically adjoining property (“Adjoining
Property”). No Seller, Acquired Company, or to the Knowledge of the Founder, any
other Person for whose conduct any of them is or could be held responsible, or,
to the Knowledge of the Founder, any other Person, has permitted or conducted,
or is aware of, any Hazardous Activity conducted with respect to the Facilities
or any other asset in which any Acquired Company has or had an interest.

 

27

 

 

(f) To the Knowledge of the Founder, none of the Facilities and no Adjoining
Property contains any (i) above-ground or underground storage tanks or (ii)
landfills, surface impoundments, or disposal areas.

 

(g) The Founder has delivered to Buyer copies of all reports, studies, analyses,
or tests initiated by or on behalf of or in the possession of the Founder or any
Acquired Company pertaining to the environmental condition of, Hazardous
Material or Hazardous Activity in, on, or under, the Facilities or any Adjoining
Property, or concerning compliance by any Acquired Company or any other Person
for whose conduct any of them is or could be held responsible, with
Environmental Laws.

 

(h) The representations and warranties in this Section 3.19 are the sole
representations and warranties with respect to environmental, health and safety
matters.

 

Section 3.20 Employees and Consultants.

 

(a) Schedule 3.20(a) lists the following information for each employee of each
Acquired Company, including each employee on leave of absence or layoff status:
employer, name, job title, date of hiring, date of commencement of employment,
details of leave of absence or layoff, rate of compensation, bonus arrangement,
and any change in compensation or bonus since January 1, 2011, vacation, sick
time, and personal leave accrued as of January 1, 2011, and service credited for
purposes of vesting and eligibility to participate under any Employee Plan.

 

(b) Schedule 3.20(b) lists the following information for every independent
contractor, consultant, or sales agent of each Acquired Company: name,
responsibilities, date of engagement, and compensation. Each such independent
contractor, consultant, or sales agent qualifies as an independent contractor in
relation to such Acquired Company for purposes of all applicable Legal
Requirements, including those relating to Taxes, insurance, and employee
benefits.

 

(c) Except as set forth in Schedule 3.20(c), to the Knowledge of the Founder,
(i) no director, officer, or other key employee of any Acquired Company intends
to terminate such Person’s employment with such Acquired Company, and (ii) no
independent contractor, consultant, or sales agent intends to terminate such
Person’s arrangement with any Acquired Company.

 

(d) Schedule 3.20(d) lists the following information for each retired employee
or director of any Acquired Company, or their dependents, receiving benefits or
scheduled to receive benefits from any Acquired Company in the future: name,
pension benefits, pension option election, retiree medical insurance coverage,
retiree life insurance coverage, and other benefits.

 

(e) Schedule 3.20(e) states the number of employees terminated or laid off by
any Acquired Company since January 1, 2011, and contains a list of the following
information for each employee of an Acquired Company who has been terminated or
laid off, or whose hours of work have been reduced by more than 50% by an
Acquired Company, in the six months prior to the date of this Agreement: (i) the
date of such termination, layoff, or reduction in hours; (ii) the reason for
such termination, layoff, or reduction in hours; and (iii) the location to which
the employee was assigned.

 

(f) No Acquired Company has violated the Worker Adjustment and Retraining
Notification Act or any similar state or local Legal Requirement.

 

(g) To the Knowledge of the Founder, no director, officer, employee, agent,
consultant, or independent contractor of any Acquired Company is bound by any
Contract or subject to any Order that purports to limit the ability of such
director, officer, employee, agent, consultant, or independent contractor (i) to
engage in or continue or perform any conduct, activity, duties, or practice
relating to the business of any Acquired Company or (ii) to assign to any
Acquired Company any rights to any invention, improvement, or discovery. No
former or current employee of any Acquired Company is a party to, or is
otherwise bound by, any Contract that in any way adversely affected, affects, or
could affect the ability of any Acquired Company to continue to conduct its
business as conducted.

 

28

 

 

Section 3.21 Labor Disputes; Compliance.

 

(a) Each Acquired Company has at all times complied with all Legal Requirements
relating to employment practices, terms, and conditions of employment, equal
employment opportunity, nondiscrimination, sexual harassment, immigration,
wages, hours, benefits, collective bargaining and similar requirements, the
payment of Social Security and similar Taxes, and occupational safety and
health. No Acquired Company is liable for the payment of any Taxes, fines,
penalties, or other amounts, however designated, for failure to comply with any
of the foregoing Legal Requirements.

 

(b) Except as set forth in Schedule 3.21(b):

 

(i) no Acquired Company is or has been a party to any collective bargaining
agreement or other labor contract;

 

(ii) since January 1, 2011, there has not been, there is not pending or
existing, and, to the Knowledge of the Founder, there is not threatened, any
strike, slowdown, picketing, work stoppage, employee grievance process,
organizational activity, or other labor dispute involving any Acquired Company;

 

(iii) to the Knowledge of the Founder, no event has occurred or circumstance
exists that could provide the basis for any work stoppage or other labor
dispute;

 

(iv) since January 1, 2011, there has not been, and there is not pending or, to
the Knowledge of the Founder, threatened against or affecting any Acquired
Company any Proceeding relating to the alleged violation of any Legal
Requirement pertaining to labor relations or employment matters, including any
charge or complaint filed with the National Labor Relations Board or any
comparable Governmental Body;

 

(v) no application or petition for an election or for certification of a
collective bargaining agent is pending;

 

(vi) since January 1, 2011, there has not been, and there is not pending or, to
the Knowledge of the Founder, threatened, any lockout of any employees by any
Acquired Company; and

 

(vii) since January 1, 2011, there has not been, and there is not pending or, to
the Knowledge of the Founder, threatened, against any Acquired Company any
charge of discrimination or sexual harassment filed with the Equal Employment
Opportunity Commission or similar Governmental Body, and no event has occurred
or circumstances exist that could provide the basis for any such charge.

 

29

 

 

Section 3.22 Intellectual Property Assets.

 

(a) Definition of Intellectual Property Assets. The term “Intellectual Property
Assets” means all intellectual property owned, licensed (as licensor or
licensee), or used by an Acquired Company, including:

 

(i) The name of each Acquired Company, assumed, fictional, business and trade
names, registered and unregistered trademarks, service marks, and logos, and
trademark and service mark applications (collectively, “Marks”);

 

(ii) Patents, patent applications (collectively, “Patents”), and Invention
Disclosures;

 

(iii) Registered and unregistered copyrights in both published works and
unpublished works (collectively, “Copyrights”);

 

(iv) All rights in mask works (as defined in Section 901 of the Copyright Act of
1976);

 

(v) Software (including firmware and other software embedded in hardware
devices), software code (including source code and executable or object code),
subroutines, interfaces, including APIs, and algorithms (collectively
“Software”);

 

(vi) All know-how, trade secrets, confidential or proprietary information,
customer lists, technical information, data, process technology, plans,
drawings, inventions, and discoveries, whether or not patentable (collectively,
“Trade Secrets”); and

 

(vii) All rights in Internet websites, Internet domain names, and keywords held
by an Acquired Company (collectively “Net Names”).

 

(b) Nature of Intellectual Property Assets.

 

(i) The Intellectual Property Assets owned by each Acquired Company, together
with the Intellectual Property Assets licensed by that Acquired Company and
listed in Schedule 3.17(a)(v), are all those used in or necessary for the
conduct of the business of such Acquired Company as it is being conducted. One
or more Acquired Companies is the owner of each of the owned Intellectual
Property Assets, free and clear of any Encumbrance, and has the right to use
them without payment to any Person. No Acquired Company is bound by, and none of
the owned Intellectual Property Assets is subject to, any Contract that in any
way limits or restricts the ability of any Acquired Company to use, exploit,
assert, or enforce any such Intellectual Property Asset anywhere in the world.

 

(ii) No funding, facilities, or personnel of any Governmental Body, any
educational institution, or any other Person (other than an Acquired Company)
were used, directly or indirectly, to develop or create, in whole or in part,
any owned Intellectual Property Asset.

 

(iii) No Acquired Company has assigned or otherwise transferred any interest in,
or agreed to assign or otherwise transfer any interest in, any Intellectual
Property Asset to any other Person, except pursuant to nonexclusive licenses in
the Ordinary Course of Business.

 

(iv) No Acquired Company is or ever was a member or promoter of, or a
contributor to, any industry standards body or other organization that could
require or obligate any Acquired Company to grant or offer to any other Person
any license or right to any Intellectual Property Asset.

 

30

 

 

(c) Patents.

 

(i) Schedule 3.22(c) lists all Patents and invention disclosures relating to
inventions conceived or reduced to practice by one or more officers, employees,
independent contractors, or other parties with whom any Acquired Company may
have collaborated in connection with developments on behalf of such Acquired
Company’s business (“Invention Disclosures”), including the name of the Acquired
Company that owns or uses such Patent or Invention Disclosure.

 

(ii) All Patents are in compliance with all applicable Legal Requirements
(including payment of filing, examination, and maintenance fees, and proofs of
working or use), are valid and enforceable, and are not subject to any
maintenance fees, taxes, or actions falling due within 90 days after the Closing
Date. No Invention Disclosure describes any invention that has been publicly
disclosed or offered for sale, creating a bar to filing patent applications
within 90 days after the Closing.

 

(iii) No Patent has been or is involved in any interference, reissue,
reexamination, or opposition Proceeding, and, to the Knowledge of the Founder,
no such Proceeding is threatened. To the Knowledge of the Founder, there is no
potentially interfering patent or patent application of any Person with respect
to any Patent.

 

(iv) No Patent is or has been infringed or has been challenged or, to the
Knowledge of the Founder, no such challenge is threatened. None of the products
manufactured or sold, or any process or know-how used, by any Acquired Company
infringes or is alleged to infringe any patent or other proprietary right of any
other Person.

 

(v) All products made, used, or sold under the Patents have been marked with the
proper patent notice.

 

(d) Marks.

 

(i) Schedule 3.22(d) lists all Marks, including the name of the Acquired Company
that owns or uses such Mark.

 

(ii) All Marks listed in Schedule 3.22(d) have been registered with the United
States Patent and Trademark Office and all foreign countries where any of the
Acquired Companies do substantial business related to the goods or services
associated with such Marks, are in compliance with all applicable Legal
Requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid and enforceable, and
are not subject to any maintenance fees, taxes, or actions falling due within 90
days after the Closing Date.

 

(iii) No Mark has been or is involved in any dispute, opposition, invalidation,
or cancellation Proceeding and, to the Knowledge of the Founder, no such
Proceeding is threatened.

 

(iv) To the Knowledge of the Founder, there is no potentially interfering
trademark or trademark application of any Person with respect to any Mark.

 

31

 

 

(v) To the Knowledge of the Founder, no Mark has been challenged and, to the
Knowledge of the Founder, no such challenge is threatened. No Mark has been
infringed. To the Knowledge of the Founder, none of the Marks used by any
Acquired Company infringes or is alleged to infringe any trade name, trademark,
or service mark of any Person.

 

(vi) All products and materials containing a registered Mark bear the proper
federal registration notice where permitted by law.

 

(e) Copyrights.

 

(i) Schedule 3.22(e) lists all registered Copyrights and all material
unregistered Copyrights used in connection with the products or services
provided by any Acquired Company, including the name of the Acquired Company
that owns or uses such Copyright.

 

(ii) All registered Copyrights are in compliance with all applicable Legal
Requirements, and all the Copyrights listed in Schedule 3.22(e) are valid and
enforceable, and are not subject to any maintenance fees, taxes, or actions
falling due within 90 days after the Closing Date.

 

(iii) No Copyright listed in Schedule 3.22(e) is or has been infringed or has
been challenged, and, to the Knowledge of the Founder, no such challenge is
threatened. None of the subject matter of any Copyright infringes or is alleged
to infringe any copyright of any Person or is a derivative work based upon the
work of any other Person.

 

(iv) All works encompassed by the Copyrights listed in Schedule 3.22(e) have
been marked with the proper copyright notice.

 

(f) Trade Secrets.

 

(i) Each Acquired Company has taken all reasonable precautions to protect the
secrecy, confidentiality, and value of each Trade Secret (including the
enforcement by each Acquired Company of a policy requiring each employee or
contractor to execute proprietary information and confidentiality agreements
substantially in such Acquired Company’s standard form, and all current and
former employees and independent contractors of each Acquired Company have
executed such an agreement).

 

(ii) No Trade Secret is part of the public Knowledge or literature or has been
used, divulged, or appropriated either for the benefit of any Person (other than
an Acquired Company) or to the detriment of any Acquired Company. No Trade
Secret is subject to any adverse claim or has been challenged, and, to the
Knowledge of the Founder, no such challenge is threatened. No Trade Secret
infringes or is alleged to infringe any intellectual property right of any
Person.

 

(g) Software. All Software owned, licensed, or used by any Acquired Company
(other than commonly available, noncustomized third-party software licensed to
an Acquired Company for internal use on a nonexclusive basis) is listed in Parts
3.22(c), (e), or (f) or 3.17(a)(v). Each Acquired Company has all rights
necessary to use all copies of all Software used by such Acquired Company.

 

32

 

 

(h) Net Names.

 

(i) Schedule 3.22(h) lists all Net Names, including the name of the Acquired
Company that owns or uses such Net Name.

 

(ii) All Net Names have been registered in the name of an Acquired Company and
are in compliance with all applicable Legal Requirements.

 

(iii) No Net Name has been or is involved in any dispute, opposition,
invalidation, or cancellation Proceeding and, to the Knowledge of the Founder,
no such Proceeding is threatened.

 

(iv) To the Knowledge of the Founder, there is no domain name application
pending of any other Person which would or would potentially interfere with or
infringe any Net Name.

 

(v) No Net Name is or has been infringed or has been challenged and, to the
Knowledge of the Founder, no such challenge is threatened. No Net Name infringes
or is alleged to infringe the trademark, copyright, or domain name of any other
Person.

 

Section 3.23 Foreign Corrupt Practices Act and Export Control and Antiboycott
Laws. No Acquired Company and to the Knowledge of the Founder, no Representative
of any Acquired Company in its capacity as such has violated the Foreign Corrupt
Practices Act or the anticorruption laws of any jurisdiction where the Company
does business. Each Acquired Company has at all times complied with all Legal
Requirements relating to export control and trade sanctions or embargoes. No
Acquired Company has violated the antiboycott prohibitions contained in 50
U.S.C. Sections 2401 et seq. or taken any action that can be penalized under
Section 999 of the Code.

 

Section 3.24 Relationships With Related Persons. Except as set forth on Schedule
3.24, no Seller and no Related Person of any Seller or of any Acquired Company
has, or since January 1, 2011 has had, any interest in any asset owned or used
by any Acquired Company. No Seller and no Related Person of any Seller or of any
Acquired Company is, or since January 1, 2011 has been, a Related Party of or
the owner (of record or beneficially) of any Equity Security or any other
financial or profit interest in, a Person that has (a) had business dealings or
a material financial interest in any transaction with any Acquired Company or
(b) engaged in competition with any Acquired Company, other than ownership of
less than one percent of the outstanding capital stock of a Person that is
listed on any national or regional securities exchange. Except as set forth in
Schedule 3.24, no Seller or any Related Person of any Seller or of any Acquired
Company is a party to any Applicable Contract with, or has any claim or right
against, any Acquired Company.

 

Section 3.25 Securities Law Matters.

 

(a) The Founder is acquiring its Exchange Shares for its own account and not
with a current view to its distribution within the meaning of Section 2(11) of
the Securities Act. The Founder is an “accredited investor” as such term is
defined in Rule 501(a) under the Securities Act.

 

(b) The Founder confirms that Buyer has made available to the Founder and his
Representatives the opportunity to ask questions of the officers and management
employees of Buyer and to acquire such additional information about the business
and financial condition of Buyer as the Founder has requested, and all such
information has been received.

 

33

 

 

(c) The Founder understands that the Exchange Shares have not been registered
under the Securities Act or any applicable securities laws of any other state,
territory or jurisdiction and that the Exchange Shares are characterized as
“restricted securities” under the United States federal securities laws inasmuch
as they are being acquired from the Buyer in a transaction not involving a
public offering and that under such laws and applicable regulations such
Exchange Shares may not be transferred or resold without registration,
qualification or approval under applicable securities laws, or pursuant to an
exemption therefrom. The Founder represents and warrants further that he has no
contract, understanding, agreement or arrangement with any person to sell,
transfer or pledge to such person or anyone else any of the Exchange Shares
which the Founder is to receive, (in whole or in part), and that the Founder has
no present plans to enter into any such contract, undertaking, agreement or
arrangement.

 

(d) Legend. It is understood that the certificates evidencing the Exchange
Shares shall bear the following legend:

 

THE SECURITIES REPRESENTING THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
OTHER STATE, TERRITORY OR JURISDICTION. THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF EITHER
AN EFFECTIVE REGISTRATION STATEMENT FOR THESE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND UNDER OTHER APPLICABLE SECURITIES LAWS, OR AN
OPINION OF COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.

 

Section 3.26 Customers and Suppliers. Schedule 3.26 lists for each of the two
years ending December 31, 2013 the names of the respective customers that were,
in the aggregate, the 10 largest customers in terms of dollar value of products
or services, or both, sold by each Acquired Company (“Major Customers”).
Schedule 3.26 also lists for each such year, the names of the respective
suppliers that were, in the aggregate, the 10 largest suppliers in terms of
dollar value of products or services, or both, to each Acquired Company (“Major
Suppliers”). Except as set forth in Schedule 3.26, no Major Customer or Major
Supplier has given any Acquired Company notice (written or oral) terminating,
canceling, reducing the volume under, or renegotiating the pricing terms or any
other material terms of any Applicable Contract or relationship with any
Acquired Company or threatening to take any of such actions, and, to the
Knowledge of the Founder, no Major Customer or Major Supplier intends to do so.

 

Section 3.27 Product Liabilities and Warranties.

 

(a) Except as set forth in Schedule 3.27(a), no Acquired Company has incurred
any Loss as a result of any defect or other deficiency (whether of design,
materials, workmanship, labeling, instructions, or otherwise) with respect to
any product designed, manufactured, sold, leased, licensed, or delivered, or any
service provided by any Acquired Company, whether such Loss is incurred by
reason of any express or implied warranty (including any warranty of
merchantability or fitness), any doctrine of common law (tort, contract, or
other), any other Legal Requirement, or otherwise. No Governmental Body has
alleged that any product designed, manufactured, sold, leased, licensed, or
delivered by any Acquired Company is defective or unsafe or fails to meet any
product warranty or any standards promulgated by any such Governmental Body. No
product designed, manufactured, sold, leased, licensed, or delivered by any
Acquired Company has been recalled, and no Acquired Company has received any
notice of recall (written or oral) of any such product from any Governmental
Body. No event has occurred or circumstance exists that (with or without notice
or lapse of time) could result in any such liability or recall.

 

34

 

 

(b) Except as set forth in Schedule 3.27(b), no Acquired Company has given to
any Person any product or service guaranty or warranty, right of return, or
other indemnity relating to the products manufactured, sold, leased, licensed,
or delivered, or services performed, by any Acquired Company. Each Acquired
Company has legally excluded liability for all special, incidental, punitive,
and consequential damages to any customer, dealer, or distributor of any
Acquired Company or customer of any such dealer or distributor.

 

Section 3.28 Brokers or Finders. Neither the Founder nor any Acquired Company,
and none of their respective Representatives, has incurred any obligation or
liability, contingent or otherwise, for any brokerage or finder’s fee or agent’s
commission or other similar payment in connection with this Agreement or the
Contemplated Transactions.

 

Section 3.29 Disclosure. No representation or warranty or other statement made
by any Seller in this Agreement, the Disclosure Schedules, any supplement to the
Disclosure Schedules, the certificate delivered pursuant to Section 8.03, or
otherwise in connection with the Contemplated Transactions contains any untrue
statement of material fact or omits to state a material fact necessary to make
the statements in this Agreement or therein, in light of the circumstances in
which they were made, not misleading. Except for the representations and
warranties contained in this Article III (including the related portions of the
Disclosure Schedules), none of Sellers, or any other Person has made or makes
any other express or implied representation or warranty, either written or oral,
on behalf of Sellers, furnished or made available to Buyer and its
representatives or as to the future revenue, profitability or success of the
Acquired Companies, or any representation or warranty arising from statute or
otherwise in Law.

 

Section 3.30 Representations and Warranties of MBCC. MBCC represents and
warrants to Buyer as follows:

 

(a) This Agreement has been duly executed and delivered by MBCC and constitutes
the legal, valid, and binding obligation of MBCC, enforceable against MBCC in
accordance with its terms. Upon the execution and delivery of Sellers’ Closing
Documents by MBCC and all other relevant parties thereto, each Sellers’ Closing
Document will constitute the legal, valid, and binding obligation of MBCC,
enforceable against MBCC in accordance with its terms. MBCC has the absolute and
unrestricted right, power, authority, and capacity to execute and deliver, and
to perform its obligations under, this Agreement and each Seller’s Closing
Document to which it is a party.

 

(b) Except as set forth in Schedule 3.30(a), MBCC is not and shall not be
required to give notice to, or obtain Consent from, any Person in connection
with the execution and delivery of this Agreement or the consummation or
performance of any Contemplated Transaction.

 

(c) MBCC is the owner (of record and beneficially) of the HOK Interest
identified on Schedule 3.03(b), free and clear of all Encumbrances, including
any restriction on the right of MBCC to transfer such HOK Interest to Buyer
pursuant to this Agreement. The assignments, endorsements, stock powers, or
other instruments of transfer to be delivered by MBCC to Buyer at the Closing
will be sufficient to transfer MBCC’s entire interest in such HOK Interest (of
record and beneficially) owned by MBCC.

 

(d) MBCC is acquiring its Exchange Shares for its own account and not with a
current view to the distribution of such Exchange Shares within the meaning of
Section 2(11) of the Securities Act. MBCC is an “accredited investor” as such
term is defined in Rule 501(a) under the Securities Act.

 

35

 

 

(e) MBCC confirms that Buyer has made available to it and its Representatives
the opportunity to ask questions of the officers and management employees of
Buyer and to acquire such additional information about the business and
financial condition of Buyer as MBCC has requested, and all such information has
been received.

 

(f) MBCC understands that the Exchange Shares have not been registered under the
Securities Act or any applicable securities laws of any other state, territory
or jurisdiction and that the Exchange Shares are characterized as “restricted
securities” under the United States federal securities laws inasmuch as they are
being acquired from the Buyer in a transaction not involving a public offering
and that under such laws and applicable regulations such Exchange Shares may not
be transferred or resold without registration, qualification or approval under
applicable securities laws, or pursuant to an exemption therefrom. MBCC
represents and warrants further that it has no contract, understanding,
agreement or arrangement with any person to sell, transfer or pledge to such
person or anyone else any of the Exchange Shares which it is to receive, (in
whole or in part), and that MBCC has no present plans to enter into any such
contract, undertaking, agreement or arrangement.

 

(g) Legend. It is understood that the certificates evidencing the Exchange
Shares shall bear the legend set forth in Section 3.25(d).

 

(h) Neither MBCC nor any of its Representatives, has incurred any obligation or
liability, contingent or otherwise, for any brokerage or finder’s fee or agent’s
commission or other similar payment in connection with this Agreement or the
Contemplated Transactions.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Sellers as follows:

 

Section 4.01 Organization and Good Standing. (a) Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada. Schedule 4.01(a) lists each jurisdiction in which Buyer is qualified to
do business as a foreign corporation.

 

(b) Buyer has delivered to Sellers copies of the Organizational Documents of
Buyer. Buyer is not in default or violation of its Organizational Documents.

 

Section 4.02 Enforceability and Authority; No Conflict.

 

(a) The execution, delivery, and performance by Buyer of this Agreement and
Buyer’s Closing Documents have been duly authorized by all necessary corporate
action. This Agreement has been duly executed and delivered by Buyer and
constitutes the legal, valid, and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms. Upon execution and delivery of
Buyer’s Closing Documents by Buyer, each of Buyer’s Closing Documents will
constitute the legal, valid, and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms. Buyer has the absolute and
unrestricted right, power, and authority to execute and deliver this Agreement
and Buyer’s Closing Documents and to perform its obligations under this
Agreement and Buyer’s Closing Documents.

 

36

 

 

(b) Except as set forth in Schedule 4.02, neither the execution and delivery of
this Agreement nor the consummation or performance of any Contemplated
Transaction will directly or indirectly (with or without notice or lapse of
time):

 

(i) Contravene, conflict with, or violate (A) any Organizational Document of
Buyer, or (B) any resolution adopted by the board of directors or the
shareholders of Buyer;

 

(ii) Contravene, conflict with, or violate, or give any Governmental Body or
other Person the right to challenge any Contemplated Transaction, or to exercise
any remedy or obtain any relief under, any Legal Requirement or any Order to
which Buyer, or any assets owned or used by Buyer, is subject; or

 

(iii) Breach, or give any Person the right to declare a default or exercise any
remedy or to obtain any additional rights under, or to accelerate the maturity
or performance of, or payment under, or to cancel, terminate, or modify, any
Contract to which Buyer is a party.

 

(c) Except as set forth in Schedule 4.02, Buyer is not required to give notice
to or obtain Consent from any Person in connection with the execution and
delivery of this Agreement or the consummation or performance of any
Contemplated Transaction.

 

Section 4.03 Investment Intent. Buyer is acquiring the HOK Interests for its own
account and not with a view to their distribution within the meaning of Section
2(11) of the Securities Act.

 

Section 4.04 Certain Proceedings. There is no Proceeding pending against Buyer
that challenges, or could have the effect of preventing, delaying, making
illegal, imposing limitations or conditions on, or otherwise interfering with,
any Contemplated Transaction. To Buyer’s Knowledge, no such Proceeding has been
threatened.

 

Section 4.05 Brokers or Finders. Neither Buyer nor any of its Representatives
has incurred any obligation or liability, contingent or otherwise, for any
brokerage or finder’s fee, agent’s commission, or other similar payment in
connection with this Agreement or the Contemplated Transactions.

 

Section 4.06 Capitalization of Buyer.

 

(a) The authorized Equity Securities of the Company consist of (i) 4,999,000,000
shares of Buyer Common Stock, of which 3,179,248 shares are issued and
outstanding, and (ii) 1,000,000 shares of preferred stock, none of which are
outstanding.

 

(b) All the outstanding Equity Securities of Buyer have been duly authorized and
validly issued, and are fully paid and nonassessable. Except as set forth in
Schedule 4.06(b), there are no shareholder or other Contracts relating to any
Equity Security of Buyer, including the sale, voting, or transfer thereof. No
outstanding Equity Security or other security of Buyer was issued in violation
of the Securities Act or any other Legal Requirement. Buyer has no outstanding
subscription, option, warrant, call or exchange right, convertible security, or
other Contract or other obligations in effect giving any Person the right to
acquire (whether by preemptive rights or otherwise) any Equity Security of any
Acquired Company.

 

Section 4.07 Validity of Shares.

 

(a) The Exchange Shares and the shares of Buyer Common Stock to be issued to
investors in the Private Placement, when issued at Closing in accordance with
and for the consideration provided for in this Agreement, will be validly
issued, fully paid and nonassessable. At Closing Sellers will receive good title
to the Exchange Shares, free and clear of all Encumbrances.

 

37

 

 

(b) Assuming the accuracy of (i) the representations and warranties of the
Sellers set forth in this Agreement and (ii) the representations and warranties
of investors in the Private Placement in the Purchase Agreement, the issuance of
Exchange Shares to the Sellers and the shares of Buyer Common Stock to be issued
to investors in the Private Placement will be exempt from registration
requirements under the Securities Act and any other applicable securities laws,
and from the qualification or registration requirements of any applicable state
securities (or blue sky) Laws.

 

Section 4.08 SEC Reports; Financial Statements; Public Communications; Internal
Controls and Disclosure Controls.

 

(a) Since January 1, 2013 and through the date this representation is made,
Buyer has filed all reports, schedules, forms, registration statements and other
documents required to be filed by it with the Commission pursuant to the
requirements of the Exchange Act (all of the foregoing, together with any other
reports, schedules, forms, registration statements and other documents filed by
Buyer with the Commission since January 1, 2013 and prior to the date this
representation is made (including in each case all exhibits included therewith
and financial statements and schedules thereto and documents incorporated by
reference therein) being referred to herein as the “SEC Documents” and Buyer’s
balance sheet as of December 31, 2013 (the “Buyer Balance Sheet Date”), as
included in Buyer’s annual report on Form 10-K for the period then ended, as
filed with the Commission on June 23, 2014, being referred to herein as the
“Buyer Balance Sheet”). Buyer has made available to the Company or its
representatives true and complete copies of the SEC Documents that are not
available on the Commission’s EDGAR system. Since the filing of each of the SEC
Documents, no event has occurred that would require an amendment or supplement
to any such SEC Document and as to which such an amendment has not been filed
and made publicly available on the Commission’s EDGAR system no less than five
Business Days prior to the date this representation is made. Buyer has not
received any written comments from the Commission staff that have not been
resolved to the satisfaction of the Commission staff.

 

(b) As of their respective dates, the financial statements of Buyer included in
the SEC Documents (including the notes thereto, the “Buyer Financial
Information”) complied as to form in all material respects with applicable
accounting requirements and securities Laws with respect thereto. Such
consolidated financial statements have been prepared in accordance with GAAP,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of Buyer as of the dates thereof and
the results of its or their operations and cash flows, as applicable, for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments that are not material individually or in the
aggregate). The Financial Information is true, accurate and complete, has been
prepared in accordance with GAAP, is consistent with the books and records of
Buyer and its predecessors (which are true, accurate and complete), and fairly
presents such information as of the dates, and for the periods, presented. Since
the date of the Buyer Balance Sheet, there has been no change in Buyer’s reserve
or accrual amounts or policies.

 

(c) Except for disclosures filed with the SEC and disclosures made to a limited
number of accredited investors in the Private Placement, there are no, and have
not been any, press releases, analyst reports, advertisements or other written
communications with stockholders or other investors, or potential stockholders
or other potential investors, on behalf of Buyer or otherwise relating to Buyer,
issued, made, distributed, paid for or approved since May 1, 2014 by Buyer or
any of their respective officers, directors or Affiliates, by any Person engaged
by (or otherwise acting on behalf of) Buyer or any of its officers, directors or
Affiliates, or, to the Knowledge of Buyer, by any stockholder of Buyer. None of
Buyer, its officers, directors and Affiliates or any stockholder of Buyer has
made any filing with the Commission, issued any press release or made,
distributed, paid for or approved (or engaged any other Person to make or
distribute) any other public statement, report, advertisement or communication
on behalf of Buyer or otherwise relating to Buyer that contains any untrue
statement of a material fact or omits any statement of material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they are or were made, not misleading or has provided any other
information to the Company that, considered in the aggregate, contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they are or were made, not misleading.

 

38

 

 

(d) The accounting firm that has expressed its opinion with respect to the
financial statements included in Buyer’s most recently filed annual report on
Form 10-K (the “Audit Opinion”) is independent of Buyer pursuant to the
standards set forth in Rule 2-01 of Regulation S-X promulgated by the SEC, and
such firm was otherwise qualified to render the Audit Opinion under applicable
securities Laws. Each other accounting firm that has conducted or will conduct a
review or audit of any of Buyer’s financial statements was and is independent of
Buyer pursuant to the standards set forth in Rule 2-01 of Regulation S-X
promulgated by the Commission and was and is otherwise qualified to conduct such
review or audit and render an audit opinion under applicable securities Laws.
There is no transaction, arrangement or other relationship between Buyer and an
unconsolidated or other off-balance-sheet entity that is required to be
disclosed by Buyer in its reports pursuant to the Exchange Act. Neither Buyer
nor any director, officer or employee, of Buyer has received or otherwise had or
obtained Knowledge of any material complaint, allegation, assertion or claim,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of Buyer or its internal accounting
controls, including any complaint, allegation, assertion or claim that Buyer has
engaged in questionable accounting or auditing practices. No attorney
representing Buyer, whether or not employed by Buyer, has reported evidence of a
material violation of securities Laws, breach of fiduciary duty or similar
violation by Buyer or any of its officers, directors, employees or agents to
their respective boards of directors or any committee thereof or pursuant to
Section 307 of the Sarbanes-Oxley Act of 2002 and the Commission’s rules and
regulations promulgated thereunder. There have been no internal or Commission
investigations regarding accounting or revenue recognition discussed with,
reviewed by or initiated at the direction of any executive officer, board of
directors or any committee thereof of Buyer.

 

(e) Buyer is in compliance in all material respects with all rules and
regulations of the Eligible Market applicable to it and the Buyer Common Stock.
Buyer has no Knowledge of any facts or circumstances that would reasonably lead
to delisting or suspension, or termination of the trading or quotation of, the
Buyer Common Stock by or on the Eligible Market in the foreseeable future. Since
May 1, 2014, (i) the Buyer Common Stock has been, and is, quoted on the
Over-the-Counter Bulletin Board under the symbol “CCON.OB,” (ii) trading and
quotation in the Buyer Common Stock has not been suspended by the SEC or the
Eligible Market and (iii) Buyer has received no communication, written or oral,
from the SEC or the Eligible Market regarding the suspension or termination of
the trading or quotation of the Buyer Common Stock by or on the Eligible Market.
During the period commencing with the date of this Agreement and ending on the
Closing Date, Buyer shall continue to satisfy the filing requirements of the
Exchange Act and all other requirements of applicable securities Laws and rules
and the Eligible Market.

 

Section 4.09 Investment Company. The Buyer is not, as of the date of this
Agreement, nor upon the Closing will be, an “investment company,” a company
controlled by an “investment company,” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended.

 

Section 4.10 No Undisclosed Liabilities. Except as set forth in Schedule 4.10,
Buyer has no liability or obligation of any nature (whether known or unknown and
whether absolute, accrued, contingent, or otherwise) other than liabilities or
obligations to the extent shown on the Buyer Balance Sheet and current
liabilities incurred in the Ordinary Course of Business since the date of
Buyer’s unaudited consolidated balance sheet as at June 30, 2014.

 

39

 

 

Section 4.11 No Material Adverse Change. Since the Buyer Balance Sheet Date,
Buyer has not suffered any Material Adverse Change and no event has occurred,
and no circumstance exists, that can reasonably be expected to result in a
Material Adverse Change.

 

Section 4.12 Compliance With Legal Requirements; Governmental Authorizations.

 

(a) Except as set forth in Schedule 4.12(a):

 

(i) Buyer has at all times been in compliance with each Legal Requirement that
is or was applicable to it or the conduct of its business or the ownership or
use of any of its assets;

 

(ii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) (A) could constitute or result in a violation by Buyer of, or
a failure on the part of Buyer to comply with, any Legal Requirement, or (B)
could give rise to any obligation on the part of Buyer to undertake, or to bear
all or any portion of the cost of, any remedial action;

 

(iii) Buyer has not received any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding (A) any
actual, alleged, or potential violation of, or failure to comply with, any Legal
Requirement, or (B) any actual, alleged, or potential obligation on the part of
any Acquired Company to undertake, or to bear all or any portion of the cost of,
any remedial action; and

 

(iv) no proposed Legal Requirement could have an adverse consequence on Buyer or
could require an expenditure of $50,000 or more by Buyer to comply with such
Legal Requirement.

 

(b) Schedule 4.12(b) lists each Governmental Authorization that is held by Buyer
or that otherwise relates to the business of, or to any assets owned or used by,
any Acquired Company. Each Governmental Authorization listed in Schedule 4.12(b)
is valid and in full force and effect. Except as set forth in Schedule 4.12(b):

 

(i) Buyer has at all times been in compliance with each Governmental
Authorization;

 

(ii) No event has occurred or circumstance exists that could (with or without
notice or lapse of time) (A) constitute or result, directly or indirectly, in a
violation of, or a failure on the part of Buyer to comply with, any Governmental
Authorization listed in Schedule 4.12(b), or (B) result, directly or indirectly,
in the revocation, suspension, cancellation, termination, or modification of any
Governmental Authorization;

 

(iii) Buyer has not received any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding (A) any
actual, alleged, or potential violation of, or failure to comply with, any
Governmental Authorization, or (B) any actual, proposed, or potential
revocation, suspension, cancellation, termination, or modification of any
Governmental Authorization; and

 

40

 

 

(iv) All applications required to have been filed for the renewal or reissuance
of the Governmental Authorizations listed in Schedule 4.12(b) have been duly
filed on a timely basis with the appropriate Governmental Bodies, and all other
filings required to have been made with respect to such Governmental
Authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies.

 

(c) The Governmental Authorizations listed in Schedule 4.12(b) constitute all
Governmental Authorizations necessary to permit Buyer lawfully to continue to
conduct its business in the manner in which it conducts such business and to own
and use its assets in the manner in which it owns and uses such assets.

 

Section 4.13 Legal Proceedings; Orders.

 

(a) Except as set forth in Schedule 4.13(a), since May 1, 2014 (and to the
Knowledge of Buyer, since January 1, 2011) there has not been, and there is not
pending or, to the Knowledge of Buyer, threatened, any Proceeding:

 

(i) By or against Buyer or that otherwise relates to or could affect the
business of, or any assets owned or used by, Buyer; or

 

(ii) By or against Buyer that relates to the Exchange Shares or the Private
Placement; or

 

(iii) That challenges, or that could have the effect of preventing, delaying,
making illegal, imposing limitations or conditions on, or otherwise interfering
with, any Contemplated Transaction.

 

To the Knowledge of Buyer, no event has occurred or circumstance exists that
could give rise to or serve as a basis for the commencement of any such
Proceeding. Buyer has delivered to Buyer copies of all pleadings,
correspondence, and other documents relating to each pending or threatened
Proceeding listed in Schedule 4.13(a). None of the pending or threatened
Proceedings listed in Schedule 4.13(a), individually or in the aggregate, will
or could reasonably be expected to result in an adverse consequence to Buyer or
in Buyer incurring Losses of $50,000 or more or being subjected to any Order.

 

(b) Except as set forth in Schedule 4.13(b):

 

(i) There is no Order to which Buyer, or any assets owned or used by Buyer, is
subject; and

 

(ii) Buyer is not subject to any Order that relates to the business of, or any
assets owned or used by, Buyer.

 

(c) Except as set forth in Schedule 4.13(c):

 

(i) Buyer has at all times been in compliance with each Order to which it, or
any assets owned or used by it, is or has been subject;

 

(ii) no event has occurred or circumstance exists that could constitute or
result in (with or without notice or lapse of time) a violation of, or failure
to comply with, any Order to which (A) Buyer, or any assets owned or used by
Buyer, is subject, or (B) Buyer is subject that relates to the business of, or
any assets owned or used by, Buyer; and

 

41

 

 

(iii) Buyer has not at any time received any notice or other communication
(whether oral or written) from any Governmental Body or any other Person
regarding any actual, alleged, or potential violation of, or failure to comply
with, any Order to which (A) Buyer, or any assets owned or used by Buyer, is
subject, or (B) any Seller is subject that relates to the business of, or any
assets owned or used by, Buyer.

 

Section 4.14 Absence of Certain Changes and Events. Except as set forth in
Schedule 4.14, since the Buyer Balance Sheet Date, Buyer has conducted its
business only in the Ordinary Course of Business, and there has not been any:

 

(a) Issuance of or change in the authorized or issued Equity Securities of
Buyer; purchase, redemption, retirement, or other acquisition by Buyer of any
Equity Security of Buyer; or declaration or payment of any dividend or other
distribution or payment in respect of the Equity Securities of Buyer;

 

(b) Amendment to the Organizational Documents of Buyer;

 

(c) Other than any payments by an Acquired Company of bonuses, salaries,
benefits, or other compensation in the Ordinary Course of Business, payment,
increase or decrease by Buyer of any bonus, salary, benefit, or other
compensation to any holder of an Equity Security, director, manager, officer,
employee, or consultant or entry into or amendment of any employment, severance,
bonus, retirement, loan, or other Contract with any holder of any Equity
Security, director, manager, officer, employee, or consultant;

 

(d) Adoption of, amendment to, or material increase or decrease in the payments
to or benefits under any Employee Plan;

 

(e) Damage to or destruction or loss of any asset owned or used by Buyer,
whether or not covered by insurance;

 

(f) Sale (other than sales of inventory in the Ordinary Course of Business),
lease, other disposition of, or imposition of an Encumbrance on any asset owned
or used by Buyer;

 

(g) Release or waiver of any claim or right of Buyer with a value in excess of
$50,000;

 

(h) Change in the accounting methods used by Buyer;

 

(i) Capital expenditure (or series of related capital expenditures) by Buyer
either involving more than $50,000 or outside the Ordinary Course of Business;

 

(j) Capital investment in, loan to, or acquisition of the securities or assets
of, any Person (or series of related capital investments, loans, and
acquisitions) by Buyer either involving more than $50,000 or outside the
Ordinary Course of Business or acquisition (by merger, exchange, consolidation,
acquisition of Equity Securities or assets, or otherwise) of any Person by
Buyer;

 

(k) Note, bond, debenture, or other indebtedness for borrowed money issued,
created, incurred, assumed, or guaranteed (including advances on existing credit
facilities) involving more than $50,000 individually or $50,000 in the aggregate
by Buyer;

 

(l) Contract by Buyer or any Seller to do any of the foregoing; or

 

(m) Other material occurrence, event, action, failure to act, or transaction
outside the Ordinary Course of Business involving Buyer.

 

42

 

 

Section 4.15 Reorganization. (a) Buyer has not taken and has not agreed to take
any action (other than actions contemplated by this Agreement) that could
reasonably be expected to prevent the transactions contemplated by this
Agreement from constituting a “reorganization” under Section 368(a) of the Code
or as an acquisition of in excess of 80% of the stock of a corporation in
exchange for property under Section 351 of the Code. Buyer is not aware of any
agreement, plan or other circumstance that could reasonably be expected to
prevent the transactions contemplated by this Agreement from so qualifying.

 

(b) Buyer has no plan or intention to reacquire, and, to Buyer’s knowledge, no
person related to Buyer within the meaning of Treasury Regulations Section
1.368-1 has a plan or intention to acquire, any of the Exchange Shares.

 

Section 4.16 Independent Investigation. Buyer has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Acquired
Companies and acknowledges that it has been provided adequate access to the
personnel, properties, assets, premises, books and records, and other documents
and data of the Acquired Companies for such purpose. Buyer acknowledges and
agrees that: (a) in making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer has relied solely upon
its own investment and the express representations and warranties of the Sellers
set forth in Article III (including the related portions of the Disclosure
Schedules); and (b) none of Sellers, has made any representation or warranty as
to Sellers or this Agreement, except as expressly set forth in Article III
(including the related portions of the Disclosure Schedules).

 

ARTICLE V.

COVENANTS OF SELLERS PRIOR TO CLOSING DATE.

 

Section 5.01 Access and Investigation. Prior to the Closing Date, and upon
reasonable notice from Buyer, the Founder shall, and shall cause each Acquired
Company to (a) afford Buyer and its Representatives and prospective lenders and
their Representatives (collectively, “Buyer Group”) full and free access, during
regular business hours, to each Acquired Company’s personnel, assets, Contracts,
and Records, (b) furnish Buyer Group with copies of all such Contracts and
Records as Buyer may reasonably request, (c) furnish Buyer Group with such
additional financial, operating, and other relevant data and information as
Buyer may reasonably request, and (d) otherwise cooperate and assist, to the
extent reasonably requested by Buyer, with Buyer’s investigation of the
business, condition (financial or otherwise), assets, results of operations, or
prospects of each Acquired Company. In addition, Buyer shall have the right to
have the Leased Real Property and the tangible personal property of each
Acquired Company inspected by Buyer Group, at Buyer’s sole cost and expense,.

 

Section 5.02 Operation of the Businesses of the Acquired Companies. Prior to the
Closing Date, the Founder shall, and shall cause each Acquired Company to:

 

(a) Conduct the business of such Acquired Company only in the Ordinary Course of
Business;

 

(b) Use its best efforts to preserve intact the current business organization of
such Acquired Company, keep available the services of the officers, employees,
and agents of such Acquired Company, and maintain its relations and goodwill
with suppliers, customers, landlords, creditors, employees, agents, and others
having business relationships with such Acquired Company;

 

43

 

 

(c) Confer with Buyer prior to implementing operational decisions of a material
nature;

 

(d) Report to Buyer at such times as Buyer may reasonably request concerning the
status of the business, condition (financial or otherwise), assets, results of
operations, or prospects of such Acquired Company;

 

(e) Make no material changes in management personnel of such Acquired Company;

 

(f) Maintain the assets owned or used by such Acquired Company in a state of
repair and condition that complies with Legal Requirements and Contracts and is
consistent with the requirements and normal conduct of the business of such
Acquired Company;

 

(g) Keep in full force and effect, without amendment, all material rights
relating to the business of such Acquired Company;

 

(h) Comply with all Legal Requirements applicable to, and all Applicable
Contracts of, such Acquired Company;

 

(i) Continue in full force and effect the insurance coverage under the policies
set forth in Schedule 3.18 or substantially equivalent policies;

 

(j) Except as required to comply with ERISA or to maintain qualification under
Section 401(a) of the Code, not amend, modify, or terminate any Employee Plan
and, except as required under the provisions of any Employee Plan, not make any
contributions to or with respect to any Employee Plan;

 

(k) Maintain all records of such Acquired Company consistent with past practice;

 

(l) Except as set forth on Schedule 5.02(l), make no dividends or distributions
to shareholders or incur or pay any outstanding indebtedness, other than
indebtedness arising in the ordinary course of the Company’s business, in the
nature of rent payments and accounts payable; and

 

(m) Take no action, or fail to take any reasonable action within its control, as
a result of which any of the changes or events listed in Section 3.16 would be
likely to occur.

 

Section 5.03 Filings and Notifications; Cooperation. As promptly as practicable
after the date of this Agreement, and in any event within the applicable time
period prescribed by Legal Requirements, each Seller shall, and the Founder
shall cause each Acquired Company and each of their Related Persons to, make all
filings and notifications required by Legal Requirements to be made by them in
connection with the Contemplated Transactions. Each Seller shall, and the
Founder shall cause each Acquired Company and each of their Related Persons to,
cooperate with Buyer, its Related Persons, and their respective Representatives
(a) with respect to all filings and notifications that Buyer or its Related
Persons elect to make or shall be required by Legal Requirements to make in
connection with the Contemplated Transactions, (b) in identifying and obtaining
the Governmental Authorizations required by Buyer to own and operate each
Acquired Company from and after the Closing Date, and (c) in obtaining all
Consents identified in Exhibit 9.04.

 

44

 

 

Section 5.04 Notice.

 

(a) Prior to the Closing Date, each Seller shall promptly provide notice to
Buyer of any Breach of any of its representations or warranties or any fact or
circumstance that would or would reasonably be likely to cause or constitute a
Breach of any such representation or warranty had that representation or
warranty been made as of the time of the occurrence of such fact or
circumstance. Should any such Breach relate to the Disclosure Schedules related
to any such Seller’s representations, warranties, covenants or other agreements
hereunder, such Seller shall promptly deliver to Buyer a supplement to the
Disclosure Schedules.

 

(b) Prior to the Closing Date, each Seller shall promptly provide notice to
Buyer of any Breach of any covenant of such Seller in this Article V or any fact
or circumstance that could make the satisfaction of any condition applicable to
such Seller in Article VIII impossible or unlikely and of all corrective actions
undertaken, or to be undertaken, by such Seller with respect thereto. No such
notice will be deemed to have cured any Breach of any covenant or affect any
right or remedy of Buyer under this Agreement.

 

Section 5.05 Payment of Indebtedness by Related Persons. Each Seller shall cause
all indebtedness owed to an Acquired Company by such Seller or any Related
Person of such Seller to be paid in full prior to Closing.

 

Section 5.06 Exclusive Dealing. Until this Agreement shall have been terminated
pursuant to Section 10.01, no Seller shall, and the Founder shall cause each
Acquired Company and each of their respective Representatives not to, directly
or indirectly, solicit, initiate, encourage, or entertain any inquiries or
proposals from, discuss or negotiate with, provide any nonpublic information to,
or consider the merits of any inquiries or proposals from any Person (other than
Buyer) relating to any business combination transaction involving any Seller or
Acquired Company, however structured, including the sale of the business or
assets (other than in the Ordinary Course of Business) of any Acquired Company,
or any Equity Security of any Acquired Company, or any merger, consolidation, or
similar transaction or arrangement. Each Seller shall notify Buyer of any such
inquiry or proposal within 24 hours of receipt thereof by such Seller, and the
Founder shall notify Buyer of any such inquiry or proposal within 24 hours of
receipt thereof by any Acquired Company, or any of their respective
Representatives.

 

Section 5.07 Commercially Reasonable Efforts. The Founder shall use his
commercially reasonable efforts to cause the conditions in Article VIII (other
than Section 8.11) to be satisfied.

 

Section 5.08 Financial Information. Prior to the Closing Date, the Founder shall
deliver to Buyer within 15 days after the end of each month a copy of each
Acquired Company’s unaudited financial statements for such month, including a
profit and loss statement, balance sheet and statement of cash flows, prepared
in a manner and containing information consistent with such Acquired Company’s
current practices.

 

Section 5.09 Transfers. Neither of the Sellers will, nor will either of them
attempt to, sell, transfer, assign, pledge, hypothecate, encumber or otherwise
dispose (a “Transfer”) of all or any portion of the Exchange Shares issued to
such Seller unless and until there is then in effect a registration statement
under the Securities Act and other applicable securities laws covering such
Transfer and such Transfer is made in accordance with such registration
statement or the transferring Seller shall have furnished Buyer with a written
opinion of counsel reasonably satisfactory to Buyer, that such transaction will
not require registration of the Exchange Shares under the Securities Act, or any
other applicable securities laws.

 

45

 

 

ARTICLE VI.

COVENANTS OF BUYER PRIOR TO CLOSING DATE

 

Section 6.01 Filings and Notifications; Cooperation. As promptly as practicable
after the date of this Agreement, and in any event within the applicable time
period prescribed by Legal Requirements, Buyer shall, and shall cause each of
its Related Persons to, make all filings and notifications required by Legal
Requirements to be made by them in connection with the Contemplated
Transactions. Buyer shall, and shall cause each of its Related Persons to,
cooperate with each Seller, each Acquired Company, their Related Persons and
their respective Representatives (a) with respect to all filings and
notifications that any Seller, any Acquired Company, or their Related Persons
shall be required by Legal Requirements to make in connection with the
Contemplated Transactions and (b) in obtaining all Material Consents; provided,
however, that Buyer shall not be required to dispose of or make any change to
its business, expend any material funds, or incur any other material obligation
in order to comply with this Section 6.01.

 

Section 6.02 Notice.

 

(a) Prior to the Closing Date, Buyer shall promptly provide notice to Sellers of
any Breach of any representation or warranty of Buyer or any fact or
circumstance that would or would reasonably be likely to cause or constitute a
Breach of any such representation or warranty had that representation or
warranty been made as of the time of the occurrence of such fact or
circumstance. No such notice will be deemed to have cured any Breach of any
representation or warranty or affect any right or remedy of Sellers under this
Agreement.

 

(b) Prior to the Closing Date, Buyer shall provide notice to Sellers of any
Breach of any covenant of Buyer in this Article VI or any fact or circumstance
that could make the satisfaction of any condition in Article IX impossible or
unlikely and of all corrective actions undertaken, or to be undertaken, by Buyer
with respect thereto. No such notice will be deemed to have cured any Breach of
any covenant or affect any right or remedy of Sellers under this Agreement.

 

Section 6.03 Best Efforts. Buyer shall use its best efforts to cause the
conditions in Article IX to be satisfied; provided, however, that Buyer shall
not be required to dispose of or make any change to its business, expend any
material funds, or incur any other material obligation in order to comply with
this Section 6.03.

 

Section 6.04 Private Placement. Buyer shall take all actions necessary or
appropriate to (a) execute and deliver to the investors in the Private Placement
the Purchase Agreement representing investments in Buyer Common Stock in the
Private Placement of not less than an aggregate net proceeds to the Buyer of
$900,000, and each of the other documents and instruments contemplated thereby
to be entered into at or prior to the Closing in connection with the Private
Placement, and (b) consummate the Private Placement contemporaneously with the
Closing, pursuant to, and subject to the terms and conditions set forth in, the
Purchase Agreement.

 

ARTICLE VII.

POST-CLOSING COVENANTS

 

Section 7.01 Cooperation and Proceedings; Access to Records.

 

(a) After the Closing, each Seller shall cooperate with Buyer and its counsel
and make itself and its Representatives available to Buyer and the Acquired
Companies in connection with the institution or defense of any Proceeding,
whether existing, threatened, or anticipated, involving or relating to the
Contemplated Transactions, Buyer, any Seller, or any Acquired Company, including
providing testimony, Records, and other information.

 

46

 

 

(b) Each Seller and Buyer will make available to the other any Records in the
nonrequesting party’s custody or control for the purpose of preparing any
financial statement or Tax Return or preparing for or defending any tax-related
examination of the requesting party or any Acquired Company by any Governmental
Body. The party requesting such Records will reimburse the nonrequesting party
for the reasonable out-of-pocket costs and expenses incurred by the
nonrequesting party. The nonrequesting party will afford access to such Records
during normal business hours, upon reasonable advance notice given by the
requesting party, and subject to such reasonable limitations as the
nonrequesting party may impose to delete competitively sensitive or privileged
information.

 

Section 7.02 Directors and Officers.

 

(a) Prior to the approval by the Buyer’s board of directors of the Board
Appointments (as defined below) and prior to the Closing, Buyer and Buyer’s
board of directors shall, pursuant to Section 4.1 of the Bylaws of Buyer, set
the number of members of the Buyer’s board of directors at three members,
effective as of the Effective Time.

 

(b) Prior to the Closing, the Buyer’s board of directors shall take all actions
(including making any filings and disclosures, and taking any other actions,
necessary and appropriate to comply with applicable Law and the applicable rules
and regulations of the Eligible Market) so that, effective immediately following
the Closing, without any further action by Buyer or Buyer’s board of directors,
each of the following Persons shall hold such office or offices of Buyer set
forth next to such Person’s name:

 

Fritz Knipschildt – Chief Executive Officer

 

Bennett Yankowitz – Chief Financial Officer and Secretary

 

Henrik Rouf – Assistant Secretary

 

(c) Effective upon the Closing, Buyer’s board of directors shall, pursuant to
Section 4.11 of the bylaws of Buyer, cause the persons set forth below to become
or continue to serve as members of the Buyer’s board of directors (the “Board
Appointees”) and such persons shall serve on the Buyer’s board of directors
until the next annual meeting of stockholders of Buyer and until their
successors are duly elected and qualified, subject to the terms of the Voting
Agreement.

 

Fritz Knipschildt – Chairman

 

Bennett Yankowitz

 

A third Person to be selected prior to the Closing by MBCC with the consent of
the Buyer and the Founder

 

Section 7.03 Filings. As promptly as practicable (but in no event, with respect
to filing, later than the date required under applicable Legal Requirement),
Buyer (i) shall obtain all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any Person, including
any Governmental Authority, in connection with the Contemplated Transactions and
(ii) shall prepare and file any other documents or filings required to be filed
by it under the Exchange Act, the Securities Act or any other federal or state
securities (or blue sky) or related Legal Requirement relating to the execution
of this Agreement and the Contemplated Transactions, as well as under
regulations of, or as required by, such Governmental Authorities as may require
the filing of such other filings, including without limitation a “super 8-K”
Report Under the Exchange Act. As promptly as practicable, and subject in all
respects to the final sentence of this paragraph, Buyer shall prepare and file
the Information Statement with the Commission. Each Seller shall use
commercially reasonable efforts to cooperate with Buyer in connection with the
preparation of the Information Statement, including promptly furnishing Buyer,
upon request, with any and all information as may be required to be set forth in
the Information Statement under applicable Legal Requirements (to the extent
available to such Seller). Buyer shall provide each Seller a reasonable
opportunity to review and comment upon the Information Statement (including any
amendments or supplements thereto), and any other filings contemplated by this
Section 7.03. Notwithstanding the foregoing, except with the prior written
consent of each Seller or as required by law, Buyer shall not (a) file with the
Commission, or mail to Buyer’s stockholders, the Information Statement, or
(b) issue any press releases or make any other public disclosure or statements
(including in any filings with the Commission) with respect to the Contemplated
Transactions disclosing the name of the Company or any Seller, or (c) file any
other documents contemplated by this Section 7.03.

 

47

 

 

ARTICLE VIII.

CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

 

Buyer’s obligations to purchase the HOK Interests and to take the other actions
required pursuant to this Agreement to be taken by Buyer at the Closing are
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived in whole or in part by Buyer):

 

Section 8.01 Accuracy of Sellers’ Representations.

 

(a) Subject to Section 8.01(b), each Seller’s representations and warranties in
this Agreement will have been accurate in all material respects as of the date
of this Agreement and will be accurate in all material respects as of the
Closing Date as if then made, after giving effect to any supplement to the
Disclosure Schedules that is accepted and approved by Buyer in the exercise of
its reasonable discretion.

 

(b) Each of the Founder’s representations and warranties in Sections 3.02(a),
3.03, 3.04 and 3.12, each of MBCC’s representations and warranties in Section
3.30(a), and each of the representations and warranties in this Agreement that
contains an express materiality qualification, will have been accurate in all
respects as of the date of this Agreement and will be accurate in all respects
as of the Closing Date as if then made, without giving effect to any supplement
to the Disclosure Schedules.

 

(c) Each of the Founder’s representations and warranties in Section 3.29 will
have been accurate in all material respects as of the date of this Agreement and
will be accurate in all material respects as of the Closing Date as if then
made, after giving effect to any supplement to the Disclosure Schedules that is
accepted and approved by Buyer in the exercise of its reasonable discretion.

 

Section 8.02 Sellers’ Performance. The covenants and obligations that each
Seller is required to perform or to comply with pursuant to this Agreement at or
prior to the Closing will have been duly performed and complied with in all
material respects.

 

Section 8.03 Bring Down Certificate. Buyer will have received, from each Seller
separately, a certificate executed by such Seller confirming (a) the accuracy of
the representations and warranties made by such Seller as of the date of this
Agreement and as of the Closing Date in accordance with Section 8.01 and (b) the
performance of and compliance with the covenants and obligations of such Seller
to be performed or complied with at or prior to the Closing in accordance with
Section 8.02.

 

48

 

 

Section 8.04 Consents. Each of the Consents identified in Exhibit 8.04 (the
“Material Consents”) will have been obtained in form and substance satisfactory
to Buyer and will be in full force and effect. Copies of the Material Consents
will have been delivered to Buyer.

 

Section 8.05 Governmental Authorizations. Buyer will have received such
Governmental Authorizations as are necessary or which it considers desirable to
allow Buyer to acquire and own the HOK Interests and for the Acquired Companies
and Buyer to own and operate the business of each Acquired Company from and
after the Closing.

 

Section 8.06 Additional Documents. Each of the items to be delivered pursuant to
Section 2.04(a) and each of the following documents will have been delivered (or
tendered subject only to Closing) to Buyer:

 

(a) An opinion of Carmody Torrance Sandak & Hennessey LLP, dated the Closing
Date, in the form of Exhibit 8.06(a);

 

(b) Estoppel certificates executed on behalf of TR Sono Partners, LLC, a
Connecticut limited liability company, and dated as of a date not more than five
days prior to the Closing Date, each in the form of Exhibit 8.06(b);

 

(c) Such other documents as Buyer may reasonably request, each in form and
substance satisfactory to Buyer, and, if necessary, executed by any applicable
Seller or the relevant Acquired Company, for the purpose of:

 

(i) Evidencing the accuracy of such Seller’s representations and warranties;

 

(ii) Evidencing the performance by such Seller of, or the compliance by such
Seller with, any covenant or obligation required to be performed or complied
with by such Seller;

 

(iii) Evidencing the satisfaction of any condition referred to in this Article
VIII; or

 

(iv) Otherwise facilitating the consummation or performance of any Contemplated
Transaction.

 

Section 8.07 Due Diligence. Buyer shall have completed to its satisfaction, in
its sole discretion, Buyer’s due diligence review of the Company and its
business, financial condition and operations.

 

Section 8.08 No Proceedings. Since the date of this Agreement, there will not
have been commenced or threatened against Buyer, or against any Related Person
of Buyer, any Proceeding (a) involving any challenge to, or seeking relief
(monetary or otherwise) in connection with, any Contemplated Transaction or (b)
that could have the effect of preventing, delaying, making illegal, imposing
limitations or conditions on, or otherwise interfering with, any Contemplated
Transaction.

 

Section 8.09 No Claim Regarding Stock Ownership or Sale Proceeds. There will not
have been made or threatened by any Third Party any claim asserting that such
Third Party (a) is the holder or the beneficial owner of any Equity Security of
any Acquired Company or (b) is entitled to all or any portion of the Purchase
Price.

 

49

 

 

Section 8.10 No Conflict. Neither the consummation nor the performance of any
Contemplated Transaction will, directly or indirectly (with or without notice or
lapse of time), contravene, conflict with, or violate, or cause Buyer or any
Related Person of Buyer to suffer any adverse consequence under, (a) any
applicable Legal Requirement or Order or (b) any Legal Requirement or Order that
has been published, introduced, or otherwise proposed by or before any
Governmental Body.

 

Section 8.11 No Material Adverse Change. Since the date of this Agreement, no
Acquired Company will have suffered any Material Adverse Change and no event
will have occurred, and no circumstance will exist, that could result in a
Material Adverse Change.

 

Section 8.12 Private Placement. Each of the investors in the Private Placement
shall have duly executed the Purchase Agreement, representing investments in
Buyer Common Stock in the Private Placement of not less than an aggregate net
proceeds to Buyer of $900,000, all funds and related documents duly executed by
such investors in the Private Placement required to consummate the Private
Placement shall be on deposit in a segregated bank account of the Buyer and
available for immediate release to Buyer, or shall otherwise be available for
immediate release to Buyer, conditioned only upon the Closing; and the
representations and warranties of each of the investors in the Private Placement
party to the Purchase Agreement and each of the other documents and instruments
entered into in connection with the Private Placement shall be true and correct
as of the date when made and as of the closing of the Private Placement as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such date), and
each such investor in the Private Placement shall have performed, satisfied and
complied with the covenants, agreements and conditions required thereby.

 

Section 8.13 Lock-Up Agreements. Each Seller and each Board Appointee shall have
delivered to Buyer a duly executed lock-up agreement, in a form mutually agreed
to by, Buyer and each Seller.

 

Section 8.14 Pro Forma Balance Sheet. As of the Closing Date, except as set
forth on the Pro Forma Balance Sheet, no indebtedness for borrowed money of any
kind or nature shall be outstanding with respect to the Company or any other
Acquired Company, other than the MBCC Note.

 

ARTICLE IX.

CONDITIONS PRECEDENT TO SELLERS’ OBLIGATIONS TO CLOSE

 

Each Seller’s obligations to sell the HOK Interests and to take the other
actions required pursuant to this Agreement to be taken by such Seller at the
Closing are subject to the satisfaction, at or prior to the Closing, of each of
the following conditions (any of which may be waived in whole or in part with
the unanimous consent of the Sellers, except for Section 9.10, which may only be
waived by MBCC):

 

Section 9.01 Accuracy of Buyer’s Representations. Each of Buyer’s
representations and warranties in this Agreement will have been accurate in all
material respects as of the date of this Agreement and will be accurate in all
material respects as of the Closing Date as if then made.

 

Section 9.02 Buyer’s Performance. The covenants and obligations that Buyer is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing will have been duly performed and complied with in all material
respects.

 

50

 

 

Section 9.03 Bring Down Certificate. Each Seller will have received a
certificate executed by Buyer confirming (a) the accuracy of its representations
and warranties as of the date of this Agreement and as of the Closing Date in
accordance with Section 9.01 and (b) the performance of and compliance with its
covenants and obligations to be performed or complied with at or prior to the
Closing in accordance with Section 9.02.

 

Section 9.04 Consents. Each of the Consents identified in Exhibit 9.04 will have
been obtained in form and substance satisfactory to each Seller and will be in
full force and effect. Copies of such Consents will have been delivered to each
Seller.

 

Section 9.05 Additional Documents. Each of the items to be delivered pursuant to
Section 2.04(b) and each of the following documents will have been delivered (or
tendered subject only to Closing) to each of the Sellers:

 

(a) An opinion of Shumaker Mallory Law PC, dated the Closing Date, in the form
of Exhibit 9.05(a); and

 

(b) Such other documents as either Seller may reasonably request, each in form
and substance satisfactory to such Seller, and, if necessary, executed by Buyer,
for the purpose of:

 

(i) Evidencing the accuracy of any of Buyer’s representations and warranties;

 

(ii) Evidencing the performance by Buyer of, or the compliance by Buyer with,
any covenant or obligation required to be performed or complied with by Buyer;

 

(iii) Evidencing the satisfaction of any condition referred to in this Article
IX; or

 

(iv) Otherwise facilitating the consummation or performance of any Contemplated
Transaction.

 

Section 9.06 No Legal Prohibition. There will not be in effect any Legal
Requirement or Order that prohibits the sale of the HOK Interests by Sellers to
Buyer or the consummation of any of the other Contemplated Transactions.

 

Section 9.07 Private Placement. Each of the investors in the Private Placement
shall have duly executed the Purchase Agreement, representing investments in
Buyer Common Stock in the Private Placement of not less than an aggregate of
$900,000, all funds and related documents duly executed by such investors in the
Private Placement required to consummate the Private Placement shall be on
deposit in a segregated bank account of the Buyer and available for immediate
release to Buyer, or shall otherwise be available for immediate release to
Buyer, conditioned only upon the Closing; and the representations and warranties
of each of the investors in the Private Placement party to the Purchase
Agreement and each of the other documents and instruments entered into in
connection with the Private Placement shall be true and correct as of the date
when made and as of the closing of the Private Placement as though made at that
time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such date), and each such investor
in the Private Placement shall have performed, satisfied and complied with the
covenants, agreements and conditions required thereby.

 

51

 

 

Section 9.08 Board. (i) each of the Persons listed in Section 7.02(b) shall have
been duly appointed, effective immediately following the Closing, to hold such
office or offices of Buyer set forth next to such Person’s name in such Section
and (ii) each of the Board Appointees shall have been duly appointed to the
Buyer’s board of directors in accordance with Section 7.02(c), with terms
commencing upon the Closing Date.

 

Section 9.09 Due Diligence. Sellers shall have completed to their satisfaction,
in their sole discretion, their due diligence review of Buyer and its business,
financial condition and operations.

 

Section 9.10 MBCC Conditions. (a) MBCC shall have received from HOK or the
Founder the following documents or instruments, each in form, scope and
substance satisfactory to MBCC:

 

(i) A copy of an unaudited Pro Forma Balance Sheet of the Buyer and the Company,
as of the Closing Date, giving effect to the Contemplated Transactions, which
shall (A) have been prepared by a reputable accounting firm (or other
independent financial Person) reasonably acceptable to MBCC, and (B) give effect
to the consummation of all Contemplated Transactions, including the application
of all proceeds of the Private Placements (the “Pro Forma Balance Sheet”);

 

(ii) A “sources and uses” schedule, in customary form, which shall have been
prepared by a reputable accounting firm or other independent financial person
reasonably acceptable to MBCC, and showing in reasonable detail all sources of
the proceeds of the Private Placement and all uses of such proceeds; and

 

(iii) The MBCC Note and the MBCC Security Agreement.

 

(b) As of the Closing Date, except as set forth on the Pro Forma Balance Sheet,
no indebtedness for borrowed money of any kind or nature shall be outstanding
with respect to the Company or any other Acquired Company, other than the MBCC
Note.

 

Section 9.11 Tax Payments. Buyer shall have caused to be paid all outstanding
Tax liabilities of the Acquired Companies listed on Schedule 3.11(a).

 

ARTICLE X.

TERMINATION

 

Section 10.01 Termination Events. Subject to Section 10.02, by notice given
prior to or at the Closing, this Agreement may be terminated as follows:

 

(a) By mutual consent of Buyer and Sellers;

 

(b) By Buyer if a material Breach of any provision of this Agreement has been
committed by any Seller;

 

(c) By Sellers if a material Breach of any provision of this Agreement has been
committed by Buyer;

 

(d) By Buyer if satisfaction of any condition in Article VIII by December 15,
2014 or such later date as the parties may agree upon (the “End Date”) becomes
impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement);

 

52

 

 

(e) By either Seller if satisfaction of any condition in Article IX by the End
Date becomes impossible (other than through the failure of such Seller to comply
with its obligations under this Agreement);

 

(f) By Buyer if the Closing has not occurred on or before the End Date, unless
Buyer is in material Breach of this Agreement; or

 

(g) By either Seller if the Closing has not occurred on or before the End Date,
unless such Seller is in material Breach of this Agreement.

 

Section 10.02 Effect of Termination. Each party’s right of termination under
Section 10.01 is in addition to any other right it may have under this Agreement
(including under Section 12.16) or otherwise, and the exercise of a party’s
right of termination will not constitute an election of remedies. If this
Agreement is terminated pursuant to Section 10.01, this Agreement will be of no
further force or effect; provided, however, that (i) this Section 10.2 and
Article XII will survive the termination of this Agreement and will remain in
full force and effect, and (ii) the termination of this Agreement will not
relieve any party from any liability for any Breach of this Agreement occurring
prior to termination.

 

ARTICLE XI.

INDEMNIFICATION; PAYMENT; REIMBURSEMENT; REMEDIES

 

Section 11.01 Survival; Remedies.

 

(a) All representations, warranties, covenants, and obligations in this
Agreement, the Disclosure Schedules, the supplements to the Disclosure
Schedules, and any certificate, document, or other writing delivered pursuant to
this Agreement will survive the Closing and the consummation and performance of
the Contemplated Transactions.

 

(b) The waiver of any condition relating to any representation, warranty,
covenant, or obligation will not affect the right to indemnification, payment,
reimbursement, or other remedy based upon such representation, warranty,
covenant, or obligation.

 

Section 11.02 Indemnification, Payment, and Reimbursement by Sellers.

 

(a) Each Seller, individually and not jointly and severally, shall indemnify and
hold harmless Buyer, the Acquired Companies, and their respective
Representatives, shareholders, Subsidiaries, and Related Persons (collectively,
the “Buyer Indemnified Persons”) from, and shall pay to Buyer Indemnified
Persons the amount of, or reimburse Buyer Indemnified Persons for, any Loss that
Buyer Indemnified Persons or any of them may suffer, sustain, or become subject
to, as a result of, in connection with, or relating to:

 

(i) Any Breach of any representation or warranty made by such Seller in (A) this
Agreement or the Disclosure Schedules (after giving effect to any supplement to
the Disclosure Schedules that is accepted and approved by Buyer in the exercise
of its reasonable discretion), (B) any supplement to the Disclosure Schedules,
(C) the certificate of such Seller delivered pursuant to Section 8.03 (without
giving effect to the words “in all material respects” in Section 8.01(a)), or
(D) any other certificate, document, or other writing delivered by such Seller
pursuant to this Agreement; or

 

53

 

 

(ii) Any Breach of any covenant or obligation of such Seller in this Agreement
or in any certificate, document, or other writing delivered by such Seller
pursuant to this Agreement; or

 

(iii) Any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding made, or alleged to
have been made, by any such Person with such Seller or, in the case of the
Founder, any Acquired Company (or any Person acting on their behalf) in
connection with any Contemplated Transaction.

 

(b) The Founder shall indemnify and hold harmless all Buyer Indemnify Persons
from, and shall pay to the Buyer Indemnified Persons the amount of, or reimburse
the Buyer Indemnify Persons for, any loss that the Buyer Indemnified Persons or
any of them may suffer, sustain, or become subject to, as a result of, in
connection with, or relating to:

 

(i) Any Taxes of any Acquired Company not reflected on the Closing Date Balance
Sheet relating to periods on or prior to the Closing Date, and any liability of
any Acquired Company for Taxes of any other Person, as a transferee or
successor, by Contract or otherwise; or

 

(ii) Any product shipped or manufactured by, or any services provided by, any
Acquired Company, in whole or in part, prior to the Closing Date; or

 

(iii) Any matter disclosed in Schedule 11.02(f).

 

Section 11.03 Omitted.

 

Section 11.04 Indemnification, Payment, and Reimbursement by Buyer. Buyer shall
indemnify and hold harmless Sellers from, and shall pay to Sellers the amount
of, or reimburse Sellers for, any Loss that Sellers or any of them may suffer,
sustain, or become subject to, as a result of, in connection with, or relating
to:

 

(a) Any Breach of any representation or warranty made by Buyer in (i) this
Agreement, (ii) the certificate delivered pursuant to Section 9.03, or (iii) in
any other certificate, document, or other writing delivered by Buyer pursuant to
this Agreement;

 

(b) Any Breach of any covenant or obligation of Buyer in this Agreement or in
any certificate, document, or other writing delivered by Buyer pursuant to this
Agreement; or

 

(c) Any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding made, or alleged to
have been made, by any such Person with Buyer (or any Person acting on its
behalf) in connection with any Contemplated Transaction.

 

Section 11.05 Time Limitations.

 

(a) If the Closing occurs, Sellers shall have liability under Section 11.02(a)
with respect to any Breach of a representation or warranty (other than those in
Sections 3.01, 3.02, 3.03, 3.11, 3.13, 3.19, 3.24, or 3.28, as to which a claim
may be made at any time), only if on or before June 30, 2016, Buyer notifies
each Seller of a claim, specifying the factual basis of the claim in reasonable
detail to the extent known by Buyer.

 

54

 

 

(b) If the Closing occurs, Buyer shall have liability under Section 11.04(a)
with respect to any Breach of a representation or warranty (other than those in
Sections 4.01, 4.02, and 4.05, as to which a claim may be made at any time),
only if on or before the date that is three years after the Closing Date,
Sellers notify Buyer of a claim specifying the factual basis of the claim in
reasonable detail to the extent known by Sellers.

 

Section 11.06 Certain Limitations on Amount.

 

(a) If the Closing occurs, Sellers shall have no liability with respect to
claims under Section 11.02(a) until the aggregate of all Losses suffered by all
Buyer Indemnified Persons with respect to such claims exceeds $25,000; provided,
however, that neither Seller shall have any liability with respect to such
claims in excess of such Seller’s pro rata share of the Purchase Price.

 

(b) If the Closing occurs, Buyer shall have no liability with respect to claims
under Section 11.04(a) until the aggregate of all Losses suffered by all Seller
Indemnified Persons with respect to such claims exceeds $25,000.

 

(c) Payments by either Seller pursuant to Section 11.02 or 11.03 in respect to
any Loss shall be limited to the amount of any liability or damage that remains
after deducting therefrom any insurance proceeds and any indemnity, contribution
or other similar payment received or reasonably expected to be received by the
Buyer (or an Acquired Company) in respect of any such claim. The Buyer shall use
its commercially reasonable efforts to recover under insurance policies or
indemnity, contribution or other similar agreements for any Losses prior to
seeking indemnification under this Agreement.

 

(d) Payments by the Sellers pursuant to Section 11.02 or 11.03 in respect of any
Loss shall be reduced by an amount equal to any Tax benefit or reasonably
expected to be realized as a result of such Loss by the Buyer.

 

(e) In no event shall either Seller be liable to the Buyer for any punitive,
incidental, consequential, special or indirect damages, including loss of future
revenue or income, loss of business reputation or opportunity relating to the
breach or alleged breach of this Agreement, or diminution of value or any damage
based on any type of multiple.

 

(f) The Buyer shall take, and cause its Affiliates to take, all reasonable steps
to mitigate any Loss upon becoming aware of any event or circumstance that would
be reasonably expected to, or does, give rise thereto, including incurring costs
only to the minimum extent necessary to remedy the breach that gives rise to
such Loss.

 

(g) Notwithstanding Section 11.02, the Sellers shall not be liable under this
Article XI for any Losses based upon or arising out of any inaccuracy in or
breach of any of the representations or warranties of Sellers contained in this
Agreement to the extent disclosed in writing to Buyer prior to the Closing.

 

Section 11.07 Third-Party Claims.

 

(a) A Person benefited by Section 11.02 or 11.03 (an “Indemnified Person”) shall
give notice of the assertion of a Third-Party Claim to each Seller or Buyer (an
“Indemnifying Person”), as the case may be; provided, however, that no failure
or delay on the part of an Indemnified Person in notifying an Indemnifying
Person will relieve the Indemnifying Person from any obligation under this
Article XI except to the extent that the failure or delay materially prejudices
the defense of the Third-Party Claim by the Indemnifying Person.

 

55

 

 

(b)

 

(i) Except as provided in Section 11.07(c), the Indemnifying Person may elect to
assume the defense of the Third-Party Claim with counsel satisfactory to the
Indemnified Person by (A) giving notice to the Indemnified Person of its
election to assume the defense of the Third-Party Claim and (B) giving the
Indemnified Person evidence acceptable to the Indemnified Person that the
Indemnifying Person has adequate financial resources to defend against the
Third-Party Claim and fulfill its obligations under this Article 11, in each
case no later than 10 days after the Indemnified Person gives notice of the
assertion of a Third-Party Claim under Section 11.07(a).

 

(ii) If the Indemnifying Person elects to assume the defense of a Third-Party
Claim:

 

(A) it shall diligently conduct the defense and, so long as it diligently
conducts the defense, shall not be liable to the Indemnified Person for any
Indemnified Person’s fees or expenses subsequently incurred in connection with
the defense of the Third-Party Claim other than reasonable costs of
investigation;

 

(B) the election will conclusively establish for purposes of this Agreement that
the Indemnified Person is entitled to relief under this Agreement for any Loss
arising, directly or indirectly, from or in connection with the Third-Party
Claim (subject to the provisions of Section 11.06);

 

(C) no compromise or settlement of such Third-Party Claim may be effected by the
Indemnifying Person without the Indemnified Person’s consent unless (I) there is
no finding or admission of any violation by the Indemnified Person of any Legal
Requirement or any rights of any Person, (II) the Indemnified Person receives a
full release of and from any other claims that may be made against the
Indemnified Person by the Third Party bringing the Third-Party Claim, and (III)
the sole relief provided is monetary damages that are paid in full by the
Indemnifying Person; and

 

(D) the Indemnifying Person shall have no liability with respect to any
compromise or settlement of such claims effected without its consent.

 

(iii) If the Indemnifying Person does not assume the defense of a Third-Party
Claim in the manner and within the period provided in Section 11.07(b)(i), or if
the Indemnifying Person does not diligently conduct the defense of a Third-Party
Claim, the Indemnified Person may conduct the defense of the Third-Party Claim
at the expense of the Indemnifying Person and the Indemnifying Person shall be
bound by any determination resulting from such Third-Party Claim or any
compromise or settlement effected by the Indemnified Person.

 

(c) Notwithstanding the foregoing, if an Indemnified Person determines in good
faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it or any Related Party other than as a result of monetary
damages for which it would be entitled to relief under this Agreement, the
Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise, or settle such Third-Party Claim.

 

56

 

 

(d) Notwithstanding the provisions of Section 12.13, Sellers consent to the
nonexclusive jurisdiction of any court in which a Proceeding is brought against
any Indemnified Person for purposes of determining any claim that an Indemnified
Person may have under this Agreement with respect to such Proceeding or the
matters alleged therein.

 

(e) With respect to any Third-Party Claim subject to this Article XI:

 

(i) any Indemnified Person and any Indemnifying Person, as the case may be,
shall keep the other Person fully informed of the status of such Third-Party
Claim and any related Proceeding at all stages thereof where such Person is not
represented by its own counsel; and

 

(ii) both the Indemnified Person and the Indemnifying Person, as the case may
be, shall render to each other such assistance as they may reasonably require of
each other and shall cooperate in good faith with each other in order to ensure
the proper and adequate defense of any Third-Party Claim.

 

(f) With respect to any Third-Party Claim subject to this Article XI, the
parties shall cooperate in a manner to preserve in full (to the extent possible)
the confidentiality of all confidential information and the attorney-client and
work-product privileges. In connection therewith, each party agrees that:

 

(i) It shall use its best efforts, in respect of any Third-Party Claim in which
it has assumed or participated in the defense, to avoid production of
confidential information (consistent with applicable law and rules of
procedure); and

 

(ii) All communications between any party and counsel responsible for or
participating in the defense of any Third-Party Claim shall, to the extent
possible, be made so as to preserve any applicable attorney-client or
work-product privilege.

 

(g) Any claim under this Article XI for any matter involving a Third-Party Claim
shall be indemnified, paid, or reimbursed promptly. If the Indemnified Person
shall for any reason assume the defense of a Third-Party Claim, the Indemnifying
Person shall reimburse the Indemnified Person on a monthly basis for the costs
of investigation and the reasonable fees and expenses of counsel retained by the
Indemnified Person.

 

Section 11.08 Other Claims. A claim under this Article XI for any matter not
involving a Third-Party Claim may be made by notice to each Seller or Buyer, as
the case may be, and shall be indemnified, paid, or reimbursed promptly after
such notice.

 

Section 11.09 Strict Liability or Indemnitee Negligence. THE PROVISIONS IN THIS
ARTICLE XI SHALL BE ENFORCEABLE REGARDLESS OF WHETHER THE LIABILITY IS BASED
UPON PAST, PRESENT, OR FUTURE ACTS, CLAIMS, OR LEGAL REQUIREMENTS (INCLUDING ANY
PAST, PRESENT, OR FUTURE ENVIRONMENTAL LAW, OCCUPATIONAL SAFETY AND HEALTH LAW,
OR PRODUCTS LIABILITY, SECURITIES, OR OTHER LEGAL REQUIREMENT) AND REGARDLESS OF
WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM RELIEF IS SOUGHT) ALLEGES OR
PROVES THE SOLE, CONCURRENT, CONTRIBUTORY, OR COMPARATIVE NEGLIGENCE OF THE
PERSON SEEKING RELIEF, OR THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED UPON
THE PERSON SEEKING RELIEF.

 

57

 

 

Section 11.10 Exclusive Remedy. Each party to this Agreement, for itself and its
successors, transferees and assigns, hereby acknowledges and agrees that,
following the Closing, except for any fraud or willful and material breach by
any party, the indemnification provision set forth in this Article XI shall be
the sole and exclusive remedies of the parties hereto for any breach or
inaccuracy of any Person’s representations, warranties, covenants or other
obligations contained in this Agreement, and no party hereto (or any other
Person) will have any other entitlement, remedy or recourse, whether in law,
contract, tort or otherwise, in respect of any such breach or inaccuracy.

 

ARTICLE XII.

MISCELLANEOUS

 

Section 12.01 Expenses.

 

(a) Except as otherwise provided in this Agreement or the other documents to be
delivered pursuant to this Agreement, each party will bear its respective fees
and expenses incurred in connection with the preparation, negotiation,
execution, and performance of this Agreement and the consummation and
performance of the Contemplated Transactions, including all fees and expenses of
its Representatives. Notwithstanding the foregoing, the Company may reimburse
the Sellers for the fees and expenses (including reasonable attorneys’ fees)
incurred in connection with the preparation, negotiation, execution, and
performance of this Agreement and the consummation and performance of the
Contemplated Transactions to the extent they do not exceed $50,000 in the
aggregate. The obligation of each party to bear its own fees and expenses will
be subject to any rights of such party arising from a Breach of this Agreement
by another party.

 

(b) All stamp, documentary, and other transfer Taxes (including any penalties
and interest) incurred in connection with this Agreement, whether pertaining to
the HOK Interests or any assets and properties of the Acquired Companies, will
be paid by Sellers. Each Seller will, at its own expense, file all necessary Tax
Returns and other documentation with respect to all such Taxes.

 

Section 12.02 Public Announcements. Notwithstanding any confidentiality
obligation to which Buyer is subject, any public announcement, including any
press release, communication to employees, customers, suppliers, or others
having dealings with the Acquired Companies, or similar publicity with respect
to this Agreement or any Contemplated Transaction, will be issued, at such time,
in such manner, and containing such content as Buyer determines.

 

Section 12.03 Disclosure Schedules. In the event of any inconsistency between
the statements in this Agreement and those in the Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules with
respect to a specifically identified representation or warranty), the statements
in this Disclosure Schedules will control.

 

Section 12.04 Nature of Sellers’ Obligations. The liabilities of Sellers under
this Agreement are separate and are not joint and several. The Founder shall
cause each Acquired Company to take, or refrain from taking, all actions as may
be necessary or appropriate to implement this Agreement.

 

Section 12.05 Omitted.

 

Section 12.06 Further Assurances. The parties will (a) execute and deliver to
each other such other documents and (b) do such other acts and things as a party
may reasonably request for the purpose of carrying out the intent of this
Agreement, the Contemplated Transactions, and the documents to be delivered
pursuant to this Agreement.

 

58

 

 

Section 12.07 Entire Agreement. This Agreement supersedes all prior agreements,
whether written or oral, between the parties with respect to its subject matter
(including any letter of intent and, upon the Closing, any confidentiality
obligation to which Buyer is subject) and constitutes (along with the Disclosure
Schedules, the exhibits, and the other documents to be delivered pursuant to
this Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to the subject matter of this Agreement.

 

Section 12.08 Modification. This Agreement may only be amended, supplemented, or
otherwise modified by a writing executed by the Buyer and each Seller.

 

Section 12.09 Assignments and Successors. No party may assign any of its rights
or delegate any of its obligations under this Agreement without the prior
consent of the other parties.. Any purported assignment of rights or delegation
of obligations in violation of this Section 12.09 will be void. Subject to the
foregoing, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors, and permitted assigns of the parties.

 

Section 12.10 No Third-Party Rights. Other than the Indemnified Persons and the
parties, no Person will have any legal or equitable right, remedy, or claim
under or with respect to this Agreement. This Agreement may be amended or
terminated, and any provision of this Agreement may be waived, without the
consent of any Person who is not a party to the Agreement.

 

Section 12.11 Remedies Cumulative. The rights and remedies of the parties are
cumulative and not alternative.

 

Section 12.12 Governing Law. All matters relating to or arising out of this
Agreement or any Contemplated Transaction and the rights of the parties (whether
sounding in contract, tort, or otherwise) will be governed by and construed and
interpreted under the laws of the State of Connecticut without regard to
conflicts of laws principles that would require the application of any other
law.

 

Section 12.13 Jurisdiction; Service of Process. Except as otherwise provided in
this Agreement, any Proceeding arising out of or relating to this Agreement or
any Contemplated Transaction shall be brought in the courts of the State of
Connecticut, Judicial District of New Haven, or, if it has or can acquire
jurisdiction, in the United States District Court for the District of
Connecticut, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Proceeding, waives any objection it
may now or hereafter have to venue or to convenience of forum, agrees that all
claims in respect of such Proceeding shall be heard and determined only in any
such court, and agrees not to bring any Proceeding arising out of or relating to
this Agreement or any Contemplated Transaction in any other court. Each party
acknowledges and agrees that this Section 12.13 constitutes a voluntary and
bargained-for agreement between the parties. Process in any Proceeding referred
to in the first sentence of this Section or in Section 11.08(d) may be served on
any party anywhere in the world, including by sending or delivering a copy of
the process to the party to be served at the address and in the manner provided
for the giving of notices in Section 12.18. Nothing in this Section 12.13 will
affect the right of any party to serve legal process in any other manner
permitted by law or at equity.

 

Section 12.14 Waiver of Jury Trial. EACH PARTY, KNOWINGLY, VOLUNTARILY, and
INTENTIONALLY, WAIVES ITS right to trial by jury in any proceeding arising out
of or relating to this Agreement or any Contemplated Transaction, whether
sounding in contract, tort, or otherwise.

 

Section 12.15 Attorneys’ Fees. In the event any Proceeding is brought in respect
of this Agreement or any of the documents referred to in this Agreement, the
prevailing party will be entitled to recover reasonable attorneys’ fees and
other costs incurred in such Proceeding, in addition to any relief to which such
party may be entitled.

 

59

 

 

Section 12.16 Omitted.

 

Section 12.17 No Waiver. Neither any failure nor any delay by any party in
exercising any right, power, or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable Legal Requirements, (a) no claim or right
of any party arising out of this Agreement or any of the documents referred to
in this Agreement can be waived, in whole or in part, unless made in a writing
signed by such party; (b) a waiver given by a party will only be applicable to
the specific instance for which it is given; and (c) no notice to or demand on a
party will (i) waive or otherwise affect any obligation of that party or (ii)
affect the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or the documents
referred to in this Agreement.

 

Section 12.18 Notices. All notices and other communications required or
permitted by this Agreement shall be in writing and will be effective, and any
applicable time period shall commence, when (a) delivered to the following
address by hand or by a nationally recognized overnight courier service (costs
prepaid) addressed to the following address or (b) transmitted electronically to
the following facsimile numbers or e-mail addresses, in each case marked to the
attention of the Person (by name or title) designated below (or to such other
address, facsimile number, e-mail address, or Person as a party may designate by
notice to the other parties):

 

Sellers:

 

Fritz Knipschildt

Unit K-101

133 Washington Street

Norwalk, CT 06854

Fax no.: (203) 838-3137

E-mail address: fritz@knipschildt.com

 

Marshall Brook Capital Corporation LLC

50 Prospect Avenue

Larchmont, New York 10538

Attn: Mark S. Wojciechowski

Fax no.: (212) 209-1825

E-mail address: msw2883@hotmail.com

 

with a copy to:

 

Carmody Torrance Sandak & Hennessey LLP

195 Church Street

New Haven, Connecticut 06510

Attention: Thomas R. Candrick, Jr.

 

Fax no.: 203-784-3199

E-mail address: tcandrick@carmodylaw.com

 

60

 

 

Buyer:

 

CoConnect, Inc.

468 N. Camden Dr., Suite 350

Beverly Hills, California 90210

Attention: Bennett J. Yankowitz

 

Fax no.: (310) 388-0582

E-mail address: yankowitz@smcounsel.com

 

with a copy to:

 

Charles M. Shumaker

Shumaker Mallory PC

333 S. Hope St., 35th floor

Los Angeles, CA 90071

 

Fax no.: (213) 674-4268

E-mail address: mailto:Shumaker@smcounsel.com

 

Section 12.19 Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

Section 12.20 Time of Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

 

Section 12.21 Counterparts and Electronic Signatures.

 

(a) This Agreement and other documents to be delivered pursuant to this
Agreement may be executed in one or more counterparts, each of which will be
deemed to be an original copy and all of which, when taken together, will be
deemed to constitute one and the same agreement or document, and will be
effective when counterparts have been signed by each of the parties and
delivered to the other parties.

 

(b) A manual signature on this Agreement or other documents to be delivered
pursuant to this Agreement, an image of which shall have been transmitted
electronically, will constitute an original signature for all purposes. The
delivery of copies of this Agreement or other documents to be delivered pursuant
to this Agreement, including executed signature pages where required, by
electronic transmission will constitute effective delivery of this Agreement or
such other document for all purposes.

 

[Signature Page Follows]

 

61

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

Sellers:                   Fritz Knipschildt         Marshall Brook Capital
Corpration. LLC       By:       Mark S. Wojciechowski     Its Manager and Sole
Member       Buyer: CoConnect, Inc.         By:       Bennett J. Yankowitz,
President         By:       Henrik Rouf, Assistant Secretary

 

62

 



 